Exhibit 10.1

 

Portions hereof have been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended

 

MONSTER ENERGY
DISTRIBUTION COORDINATION AGREEMENT

 

This MONSTER ENERGY DISTRIBUTION COORDINATION AGREEMENT (this “Agreement”) is
entered into as of October 3, 2008 (the “Effective Date”) between HANSEN
BEVERAGE COMPANY, a Delaware corporation (“Hansen”) and THE COCA-COLA COMPANY, a
Delaware corporation (“KO”).

 

Recitals. This Agreement is made with reference to the following recitals of
essential facts:

 

1.             Hansen and KO (each, a “Party” and collectively, the “Parties”)
are both engaged in the manufacture and sale of beverages.

 

2.             KO has relationships with an extensive North American network of
partially owned or independent distributors and/or bottlers that engage in the
manufacture, distribution and sale of KO-branded beverages. Each such
distributor or bottler that is a party to an agreement with KO (as it may be
amended, restated, and/or replaced from time to time, in each case a “KO Bottler
Agreement”) is referred to herein as a “KO Distributor” and some or all of such
distributors are collectively referred to as the “KO Distributors.”  Certain KO
Distributors have entered into various exclusive agreements with KO pursuant to
which they need consent from KO to distribute competitive products offered by
third parties. Through this Agreement and the provisions contained herein, KO
desires to provide such consent enabling the identified KO Distributors to sell
identified Hansen beverages.

 

3.             Subject to the terms of this Agreement, Hansen desires to enter
into distribution agreements substantially in the form of attached Exhibit A,
A1, A2 and A3 (the “Distribution Agreement”) for the specific territories
described on attached Exhibit B (the “Territory”), with certain KO Distributors
for the distribution and sale of the Products (as defined below) and KO is
willing to assist with those efforts. The “Products” collectively mean (a) each
of the products identified in Exhibit C, (b) all other shelf-stable,
non-alcoholic, Energy Drinks (as defined below) in ready to drink form, that are
packaged and/or marketed by Hansen at any time after the Effective Date under
the primary brand name “Monster” or any other primary brand name having
“Monster” as a derivative or part of such name, and which may, but are not
required, to contain the “[g258171kk01i001.jpg]” mark, and/or the “M” icon, that
Hansen distributes from time to time through its national network of
full-service distributors such as, without limitation, the KO Distributors,
Anheuser-Busch, Inc. distributors, Miller/Coors distributors, and
Coke/Pepsi/Dr. Pepper-7UP Bottlers, and (c) such additional Energy Drinks (as
defined below), whether marketed under the Hansen Marks or otherwise, as Hansen
and KO shall agree from time to time by executing an amended Exhibit C. The
Products shall include all sizes of SKUs including, without limitation 3 oz., 8
oz., 15 oz., 16 oz., 16.9 oz., 23.5 oz., 24 oz. and 32 oz. SKUs. “Energy
Drink/s” means any ***. All Exhibits referred to in this Agreement shall be
deemed to be incorporated into this Agreement.

 

--------------------------------------------------------------------------------

***   Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

1.             Agreement. KO agrees to generally facilitate, consent to and
assist the on-going relationship between Hansen and the KO Distributors
contemplated by this Agreement. KO also agrees to use its commercially
reasonable efforts to (a) facilitate and assist Hansen in regard to its
evaluation of Proposed Distributors (as defined below) as contemplated under
Section 2.4 below and (b) recommend to, encourage, facilitate and assist all KO
Distributors in the Territory accepted by Hansen pursuant to the terms of
Section 2.5 below to enter into Distribution Agreements with Hansen for the
Products for such parts of the Territory as may be designated by Hansen and
agreed to between Hansen and such KO Distributors in accordance with the
procedures set forth in Section 2 below. Such efforts shall not obligate KO to
expend funds or extend other economic incentives to convince KO Distributors to
enter into Distribution Agreements with Hansen; it being understood by Hansen
that KO does not control KO Distributors, who will independently negotiate
distribution agreements directly with Hansen.

 

2.             Procedures for Appointment of Distributors.

 

2.1.          CCE Distribution Agreements. Concurrently with execution of this
Agreement, Hansen and Coca-Cola Enterprises Inc., a Delaware corporation and
Coca-Cola Bottling Company, a Nova Scotia company (collectively “CCE”) shall
each execute a Distribution Agreement, in substantially the form of Exhibit A1
and Exhibit A2, respectively  (collectively the “CCE Distribution Agreements”).

 

2.2.          Subsequent Designation and Identification. The provisions of
Section 2.2 through 2.7 shall apply to all Distributors other than CCE. Within
thirty (30) days of the Effective Date, and thereafter at any time required
under this Agreement or that Hansen desires to have KO Distributors distribute
Products in the United States or Canada or distribute more Products in any
particular territory/ies, Hansen will deliver written notice (the “Designation
Notice”) to KO designating: (a) the specific territories in which Hansen desires
KO Distributors to distribute the Products; (b) the Sale Volume (as defined
below) of the designated territory/ies for the period ended the last day of the
month preceding the date of the Designation Notice estimated by Hansen; and
(c) the amount estimated by Hansen to be paid by the KO Distributors to acquire
from, or to terminate the distribution rights for each of Hansen’s existing
distributors in the designated territory/ies who will be terminated and/or
replaced by one or more KO Distributor/s, including any severance or other
payment which may be payable to Anheuser-Busch, Inc. (the “Prior Distribution
Rights”), which shall be calculated by multiplying the Sale Volume estimated by
Hansen by the pre-agreed average rate set forth on attached Exhibit D during
2008 and thereafter such rate as may be determined by Hansen (the “Estimated
Buy-Out Contribution”). Within a reasonable time of Hansen receiving the
information necessary to determine the actual Sale Volume, but in no event later
than the first anniversary of the Effective Date, as the case may be, the
Estimated Buy-Out Contribution shall be increased or decreased upon written
notice by Hansen, based on the actual Sale Volume. “Sale Volume” means the
aggregate number of physical cases of Products sold or to be sold by any prior
distributor in the Territory and to be sold by Distributor in the Territory or
referenced portion thereof for the twelve (12) month period ended on the
referenced date.

 

2.3.          Proposed Distributors. Within fourteen (14) days of its receipt of
the Designation Notice, KO will deliver written notice (the “Identification
Notice”) to Hansen identifying the specific KO Distributors (the “Proposed
Distributors”) to be appointed to distribute the Products in the respective
territory/ies identified in the Designation Notice, describing how the Estimated
Buy-Out Contribution will be allocated among such KO Distributors (the
“Estimated Buy-Out Allocation”) and any additional relevant information
concerning such KO Distributors, the territory covered by them or the Estimated
Buy-Out Allocation; provided that KO shall not be required to deliver
information that KO is contractually obligated to keep confidential pursuant to
any written agreement with a Proposed Distributor.

 

2.4.          Due Diligence Period. During the twenty-eight (28) day period
immediately following Hansen’s receipt of the Identification Notice (the
“Diligence Period”), Hansen will be entitled to conduct due diligence on the
Proposed Distributors. KO will provide Hansen with such reasonable

 

2

--------------------------------------------------------------------------------


 

information as may be in KO’s possession regarding such Proposed Distributors
that Hansen reasonably requests in connection with the investigation; provided,
however, that KO shall not be required to deliver information that KO is
contractually obligated to keep confidential pursuant to any written agreement
with a Proposed Distributor or that KO in good faith believes must remain
confidential due to legal reasons or due to its status as a shareholder in such
Proposed Distributor. Hansen will also be free to contact such Proposed
Distributors directly to request any additional information Hansen reasonably
believes is needed to conduct the investigation. At anytime during the Diligence
Period Hansen may, in its sole and absolute discretion, accept or reject any
Proposed Distributor and/or the Estimated Buy-Out Allocation; provided, however,
if Hansen fails to reject any Proposed Distributor or the Estimated Buy-Out
Allocation during the Diligence Period, Hansen will be deemed to have accepted
such Proposed Distributor and/or Estimated Buy-Out Allocation.

 

2.5.          Acceptance. If Hansen accepts, or is deemed to accept, the
applicable Proposed Distributor and Estimated Buy-Out Allocation set forth in
the Identification Notice, Hansen will, within ten (10) days of the expiration
of the Diligence Period, deliver to the Proposed Distributor a Distribution
Agreement, in substantially the form of Exhibit A3, for each Proposed
Distributor accepted by Hansen (each, an “Accepted Distributor”), subject to
modification as agreed upon by Hansen and the Proposed Distributor. The Proposed
Distributor will promptly return to Hansen copies of the Distribution Agreements
executed by the Accepted Distributors who have agreed to enter into a
Distribution Agreement with Hansen together with the applicable Estimated
Buy-Out Contribution to the escrow specified in the applicable Distribution
Agreement. Within seven (7) days of receipt of any Distribution Agreement
executed by an Accepted Distributor, Hansen will deliver the Distribution
Agreement executed by Hansen to such Accepted Distributor with a copy to KO.

 

2.6.          Rejection of Estimated Buy-Out Allocation. If Hansen rejects the
Buy-Out Allocation, the Parties agree to negotiate in good faith to reach
agreement with respect to the Estimated Buy-Out Allocation. If the Parties are
unable to reach agreement within thirty (30) days of Hansen’s rejection, either
Party may initiate dispute resolution proceedings in accordance with Section 25
below with respect to the Estimated Buy-Out Allocation.

 

2.7.          Rejection by Distributor. If KO does not identify a Proposed
Distributor in accordance with Section 2.2 above or if any Accepted Distributor
declines to enter into a Distribution Agreement with Hansen, or fails to return
a valid, executed Distribution Agreement to Hansen within thirty (30) days of
delivery of such Distribution Agreement to such Accepted Distributor, such
(a) Distribution Agreement shall be deemed void and the “Territory” defined in
such Distribution Agreement shall be deleted from Exhibit B which amended
Exhibit B shall be executed by the Parties, and (b) Hansen may enter into an
agreement to distribute the Products in the applicable “Territory” deleted from
Exhibit B without any restriction.

 

2.8.          Estimated Volume Commitment. Within thirty (30) days after the
Effective Date, Hansen will designate territories in which Hansen reasonably
estimates that its total sales of Products, including directly by Hansen and
indirectly through distributor/s, were and will at least be the number of cases
set forth on Exhibit E during the twelve (12) month period ended May 31, 2009.
In the event that any Proposed Distributor declines to become an Accepted
Distributor pursuant to the terms of this Section 2, Hansen will be deemed to
have satisfied its obligation to designate the number of cases of Products sold
in the Territory assigned to such declining Proposed Distributor. If Hansen
declines to accept a Proposed Distributor that Hansen reasonably determines is
unable or unwilling to perform such Proposed Distributor’s obligation in
accordance with the terms and spirit of the Distribution Agreement, Hansen will
be deemed to have satisfied its obligation to designate the estimated number of
cases of Products sold in the territory assigned to such Proposed Distributor.

 

3

--------------------------------------------------------------------------------


 

3.             KO/Hansen Distributors; Distribution Agreements. Each KO
Distributor with whom Hansen enters into a Distribution Agreement will
hereinafter be referred to as a “KO/Hansen Distributor” but only during the
period in which a KO Bottler Agreement is in effect between KO and such
KO/Hansen Distributor. Any Distribution Agreement entered into between Hansen
and any KO Distributor pursuant to this Agreement and granting such KO
Distributor the right to distribute some or all of the Products shall fall under
the terms of this Agreement and be treated as a Distribution Agreement under
this Agreement for so long as such Distribution Agreement and the KO Bottler
Agreement with such KO Distributor remains in effect. Whenever a KO Bottler
Agreement with a KO/Hansen Distributor is terminated by KO pursuant to either a
deficiency termination procedure or any other right of termination stated in
such a KO Bottler Agreement, KO shall notify Hansen in writing within sixty (60)
days after such termination.

 

4.             KO Assistance.

 

4.1.          If a general product distribution tracking system is utilized by
KO, Hansen will require each KO/Hansen Distributor to assign a KO-provided
tracking number to each Product and Product package (or such other actions as KO
may reasonably request in the future) to allow for tracking of inventory and
sales information by any sales data collection system then in use generally by
KO and the KO Distributors, and as required under Section 3.p. of the
Distribution Agreement. Based on such information, KO will provide to Hansen for
each KO/Hansen Distributor reasonable information regarding Product sales,
Product inventory levels, and other applicable information reasonably available
to KO, provided that KO shall not be required to deliver information that KO is
contractually obligated to keep confidential pursuant to any written agreement
with a KO/Hansen Distributor unless such KO/Hansen Distributor consents thereto.

 

5.             External Communications.

 

5.1.          Publicity. Hansen and KO each agree that the initial public,
written announcements regarding the execution of this Agreement and the subject
matter addressed herein shall be coordinated between the Parties prior to
release. Thereafter, each Party agrees to use commercially reasonable efforts to
consult with the other Party regarding any public, written announcement which a
Party reasonably anticipates would be materially prejudicial to the other Party.
Nothing provided herein, however, will prevent either Party from (a) making and
continuing to make any statements or other disclosures it deems required,
prudent or desirable under applicable Federal or State Security Laws (including
without limitation the rules, regulations and directives of the Securities and
Exchange Commission) and/or such Party’s customary business practices, or
(b) engaging in oral discussions or oral or written presentations with actual or
prospective investors or analysts regarding the subject matter of this
Agreement, provided no Confidential Information is disclosed. If a Party
breaches this Section 5.1 it shall have a seven (7) day period in which to cure
its breach after written notice from the other Party. A breach of this
Section 5.1 shall not entitle a Party to damages or to terminate this Agreement.

 

5.2.         Marketing and Promotion.

 

(i)          Hansen and KO agree that the principles set forth in
Section 5.2.(ii) below are generally consistent with the marketing and promotion
guiding principles of both Hansen and KO (the “Guiding Principles”).
Notwithstanding anything set forth below, compliance with the Guiding Principles
shall not constitute an obligation of either Party under this Agreement. The
Guiding Principles shall constitute unenforceable goals only of the Parties and
neither Party shall be entitled to make any claim for breach against the other
or enforce any remedy under this Agreement or to terminate this Agreement as the
result of non-compliance with, or a violation of, any Guiding Principle(s).

 

4

--------------------------------------------------------------------------------


 

(ii)         Neither Hansen nor KO will advertise, market, or promote the
Products in connection with: (a) material misrepresentations or material
omissions of fact about the Products branded with the Hansen Marks;
(b) derogatory statements or messages about the other Party or its products;
(c) illegal drugs, pornography, racist activities or organizations; or
(d) activities, causes, or products that are generally immoral according to
applicable community standards of the relevant consumer of the Products such
that it is materially detrimental to the other Party’s public image and/or its
rights as set forth in this Agreement.

 

6.             Commissions.

 

6.1.          Commissions Payable by Hansen. In exchange for KO’s performance of
its obligations under this Agreement, Hansen will pay KO a commission (the
“Commission”) equal to the percentage set forth on Exhibit D of the ***. (as
defined below), which percentage will be adjusted for each of the Products on
the first day of each calendar year as set forth on Exhibit D with reference to
Hansen’s then-current Gross Profit Margin (as defined below). The Commission
will be payable monthly in arrears within forty-five (45) days of the end of
each month commencing the Effective Date based on Hansen’s good faith estimate
of ***, and shall be reconciled to reflect actual *** for each calendar quarter
within sixty (60) days of the end of such calendar quarter.

 

“Base Volume” means the number of actual cases of Products sold by Hansen to all
prior distributors in the applicable territory during the twelve (12) month
period ending the last day of the month immediately preceding the effective date
of each applicable Distribution Agreement, which amount shall be agreed to by
the Parties and shall be attached to this Agreement as Exhibit E, and which
shall be amended from time to time as appropriate in order to reflect any
additional territories that may subsequently be added to this Agreement.

 

“Cost of Sales” for each of the Products means Hansen’s cost of sales in the
United States and Canada with respect to each such Product for any applicable
period calculated on the same basis and in the same manner that cost of sales is
calculated by Hansen for the purposes of Hansen’s periodic financial statements
from time to time prepared in accordance with generally accepted accounting
principals consistently applied.

 

“Gross Profit” for a particular Product means Net Sales of each of such Product
minus the aggregate Cost of Sales of each of such Product sold during the
applicable period.

 

“Gross Profit Margin” for each particular Product means the percentage
determined by multiplying by 100 a fraction having the Gross Profit for such
Product as numerator and the Net Sales for such Product as denominator.

 

***.

 

“Net Sales” for any applicable period means the gross amount invoiced for all
sales by Hansen to KO/Hansen Distributors in the United States and Canada of
each of the Products for the applicable period, less deductions for (a) federal
and state excise tax to the extent paid for by Hansen in the United States,
(b) customary discounts and sales allowances paid, accrued or credited,
(c) Products returned during such period, and (d) permitted allowances,
discounts, free cases or allowance programs and commissions to third parties
paid or incurred by Hansen in the United States (which for sake of clarity does
not include the Commissions, the Facilitation Fees, and/or the CCL Facilitation
Fee) (as defined below).

 

--------------------------------------------------------------------------------

***   Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

5

--------------------------------------------------------------------------------


 

6.2.          Commissions Payable by KO/Hansen Distributors. In exchange for
KO’s performance of its obligations under this Agreement, each KO/Hansen
Distributor in the United States will pay a commission to KO computed in
accordance with the formula set forth on Exhibit D based on the aggregate
quantity of Products invoiced by Hansen to the applicable KO/Hansen Distributor
in the United States (the “Facilitation Fee”). Hansen will collect the
Facilitation Fee from the KO/Hansen Distributors in the United States on behalf
of KO as provided in this Section. Hansen agrees that it has no rights
whatsoever in the Facilitation Fees and may not (a) include any Facilitation
Fees in its revenues or list of assets, (b) pledge, grant, or allow any lien or
security interest whatsoever in any of the Facilitation Fees, (c) retain any
such Facilitation Fees as full or partial payment of any amount(s) allegedly
owed to Hansen by KO under this Agreement or by a KO/Hansen Distributor, or
(d) take any action whatsoever inconsistent with KO’s ownership of the
Facilitation Fees. All of Hansen’s invoices to KO/Hansen Distributors in the
United States will include the Facilitation Fee, which will be payable in
accordance with the terms of the Hansen invoice. Hansen will receive the
Facilitation Fees paid in accordance with such Hansen invoice and remit all
Facilitation Fee payments to KO monthly, within fifteen (15) days of the end of
each calendar month. Hansen is in no way guaranteeing payment of the
Facilitation Fees. Hansen will advise KO of any failure by a KO/Hansen
Distributor to pay on a timely basis any Facilitation Fee for which it is liable
within a reasonable time following such default, and cooperate with KO’s
reasonable requests for assistance to collect any defaulted Facilitation Fee
payments at no cost to Hansen. At KO’s request, Hansen will assign all its
rights to collect the defaulted Facilitation Fee to KO. Hansen shall have no
obligations beyond those set forth in this Section 6.2 to assist in the
collection of the Facilitation Fees. With respect to any distribution of the
Products through a KO/Hansen Distributor in Canada, KO’s Canadian subsidiary
(Coca-Cola Ltd., or “CCL”) and CCE’s Canadian subsidiary (Coca-Cola Bottling
Company, or “CCB”) will separately agree between themselves on a similar fee
(the “CCL Facilitation Fee”), which will be paid directly from CCB to CCL.

 

6.3.          Excluded Liabilities. Except as contemplated by Section 23.1 of
this Agreement, KO shall not assume pursuant to the terms of this Agreement any
of Hansen’s debts, liabilities or obligations whatsoever, whether accrued,
absolute, contingent, known, unknown or otherwise; any accounts payable; or any
damages, losses, liabilities, claims, charges, actions, suits, proceedings,
deficiencies, taxes, interest, penalties, or costs and expenses arising from or
relating to claims asserted by any third party or Governmental Entity (as
defined in Section 12.3.4 below) regarding the Products.

 

7.             Confidentiality.

 

7.1.          “Confidentiality” Definition. As used herein, “Confidential
Information” means any information, observation, data, written material,
records, documents, computer programs, software, firmware, inventions,
discoveries, improvements, developments, designs, promotional ideas, customer
lists, suppliers lists, financial statements, practices, processes, formulae,
methods, techniques, trade secrets, products and/or research, in each such case,
of or related to a Party’s products, organization, business and/or finances;
provided however that Confidential Information shall not include any information
which (a) is in the public domain except through any intentional or negligent
act or omission of the non-disclosing Party (or any agent, employee,
shareholder, director, officer, or independent contractor of or retained by such
other Party or any of its Affiliates (as defined in Section 13.1.1 below)),
(b) can be shown by clear and convincing tangible evidence to have been in the
possession of the non-disclosing Party prior to disclosure by the disclosing
Party, (c) is legally and properly provided to the non-disclosing Party without
restriction by an independent third party that is under no obligation of
confidentiality to the disclosing Party and that did not obtain such information
in any illegal or improper manner or otherwise in violation of any agreement
with the disclosing Party, (d) is disclosed without any restrictions of any kind
by the disclosing Party to third parties on a regular basis without any measures
being taken, whether explicitly or implicitly, by the disclosing Party to
protect the confidentiality of such information, or (e) is independently
generated by any employee or independent contractor of or retained by the
non-disclosing Party, and such employee or independent contractor has no
knowledge of any of the Confidential Information.

 

6

--------------------------------------------------------------------------------


 

7.2.          Non-Disclosure Obligations. It is contemplated that in the course
of the performance of this Agreement each Party may, from time to time, disclose
its Confidential Information to the other, as well as KO/Hansen Distributors.
Each Party agrees that any such Confidential Information (a) will be used solely
as provided by the terms and conditions of this Agreement, and (b) is intended
solely for the information and assistance of the other Party and/or the
KO/Hansen Distributors in the performance of such Party’s obligations or
exercise of such Party’s rights under this Agreement and is not to be otherwise
disclosed. Each Party will use its best efforts to protect the confidentiality
of the other Party’s Confidential Information, which efforts shall be at least
as extensive as the measures such Party uses to protect its own most valued
Confidential Information.

 

7.3.          Injunctive Relief. Each Party acknowledges that the other Party
will suffer irreparable harm if such Party breaches any of the provisions
regarding confidentiality set forth in this Section 7 and that monetary damages
will be inadequate to compensate the other Party for such breach. Therefore, if
a Party (or any agent, employee, shareholder, director, officer, or independent
contractor of or retained by such other Party or any of its Affiliates) breaches
any of such provisions, then the other Party shall be entitled to injunctive
relief without bond (in addition to any other remedies at law or equity) to
enforce such provisions.

 

8.             Distribution Agreements and Amendments.

 

8.1.          Hansen’s Rights Regarding Distribution Agreements. Subject to the
terms of Section 2 above, Hansen will have sole and absolute discretion to
determine whether or not to enter into a Distribution Agreement with any KO
Distributor. Except as expressly provided in any Distribution Agreement with a
KO/Hansen Distributor, nothing in this Agreement should be construed as granting
KO Distributors exclusive distribution rights for the Products or otherwise
prohibiting Hansen from entering or maintaining relationships with other
distributors.

 

8.2.          Amendment of Distribution Agreements.

 

8.2.1.       Section 6.b. and Exhibit F of the Distribution Agreement sets
forth, without limitation, the terms under which the KO/Hansen Distributor pays
a Facilitation Fee to Hansen (the “Facilitation Fee Terms”). Hansen covenants
and agrees not to amend, modify, or delete any of the Facilitation Fee Terms in
any of the Distribution Agreements, without KO’s prior written consent.

 

8.2.2.       KO’s consent shall be required to amend, modify or delete any
provision of any Distribution Agreement. KO shall not unreasonably withhold or
delay its approval of any amendment, modification, or deletion of any
Distribution Agreement sought by Hansen. KO’s approval shall be deemed to have
been granted if KO does not respond within seven (7) business days of Hansen’s
written request.

 

8.3.  The provisions of this Section 8.3 are set forth on attached Exhibit F and
incorporated in this section 8.3 by this reference.

 

9.             Competitive Product/s. The provisions of this Section 9 are set
forth on attached Exhibit G and incorporated in this Section 9 by this
reference.

 

10.           Termination of Distribution Agreement/s. In the event of any
material breach or default by a KO/Hansen Distributor under its Distribution
Agreement with Hansen or any other occurrence that would give rise to Hansen’s
right to terminate such Distribution Agreement, Hansen will give KO written
notice of such breach, default or occurrence at the same time as Hansen delivers
notice of such breach, default or occurrence to such KO/Hansen Distributor, and
KO shall have the same opportunity to cure such breach, default, or occurrence
as is provided to the KO/Hansen Distributor under the Distribution Agreement, if
any. If the KO/Hansen Distributor and KO fail to cure the breach, default, or
occurrence within the

 

7

--------------------------------------------------------------------------------


 

applicable cure period, if any, Hansen may terminate such Distribution Agreement
pursuant to its terms and seek any remedies available under the Distribution
Agreement or applicable law, in its sole and absolute discretion. KO will not,
and will not directly or indirectly participate in or assist any KO/Hansen
Distributor to, challenge any right or remedy Hansen invokes under any
Distribution Agreement, except to the extent that such challenge may relate to a
breach by Hansen of its obligations under this Agreement or is reasonably
necessary for KO to prevent a material impairment of its rights under this
Agreement. Hansen agrees that (a) KO is not obligated, directly or indirectly,
in any way under any of the Distribution Agreements, (b) KO has not expressly or
implicitly agreed to guarantee the performance of any KO/Hansen Distributor
under its respective Distribution Agreement with Hansen, and (c) Hansen will not
take any action against KO to enforce a KO/Hansen Distributor’s obligation/s
under its Distribution Agreement with Hansen.

 

11.           Term. Unless terminated by either Party pursuant to the terms of
this Agreement, the initial term of this Agreement shall commence on the
Effective Date and shall end on the twentieth (20th) anniversary of the
Effective Date (the “Initial Term”). After the Initial Term, this Agreement
shall, subject to being terminated by either Party pursuant to the terms of this
Agreement, continue and remain in effect for as long as any KO/Hansen
Distributor continues to distribute some or all of the Products pursuant to the
terms of a Distribution Agreement.

 

12.           Termination By Either Party. Without prejudice to its other rights
and remedies under this Agreement and those rights and remedies otherwise
available in equity or at law, either Party may terminate this Agreement on the
occurrence of one or more of the following:

 

12.1.        Material Breach. The other Party’s material breach of a provision
of this Agreement and failure to cure such breach within thirty (30) days after
receiving written notice describing such material breach in reasonable detail
from the non-breaching Party; provided, however, if such breach is of a nature
that it cannot reasonably be cured within thirty (30) days, then the breaching
Party shall have an additional thirty (30) day period to cure such breach,
providing it immediately commences, and thereafter diligently uses, in good
faith, its best efforts to cure such breach.

 

12.2.        Insolvency. The other Party: (a) makes any general arrangement or
assignment for the benefit of creditors; (b) becomes bankrupt, insolvent or a
“debtor” as defined in 11 U.S.C. Section 101 or any successor statute (unless
such petition is dismissed within sixty (60) days after its original filing);
(c) has appointed a trustee or receiver to take possession of substantially all
of such Party’s assets or interest in this Agreement (unless possession is
restored to such Party within sixty (60) days after such taking); or (d) has
substantially all of such Party’s assets or interest in this Agreement (unless
such attachment, execution or judicial seizure is discharged within sixty (60)
days after such attachment, execution or judicial seizure) attached, executed,
or judicially seized.

 

12.3.        Agreement. Mutual written agreement of the Parties.

 

12.4         Termination of Related Agreements.

 

12.4.1.     If the Concurrent Agreement (as defined below) is terminated by KO
without cause or terminated by Tauranga Ltd., an Irish Company (“MEL”) as a
result of a breach by KO, then Hansen shall have the option to terminate this
Agreement, which option may be exercised within one hundred twenty (120) days of
the occurrence of such termination by written notice by Hansen to KO. Any such
termination shall be effective upon KO’s receipt of Hansen’s written notice of
termination, and Hansen shall not be liable to KO or otherwise obligated to pay
to KO any Aggregate Termination Fee or other amount by reason of such
termination for compensation, reimbursement or damages of whatsoever nature
including, for (i) loss of prospective compensation or earnings, (ii) goodwill
or loss thereof, or (iii) expenditures, investments, leases or any type of
commitment made in connection with the business of KO or in reliance on the
existence of this Agreement. Hansen’s right to terminate this Agreement under
this Section 12.4.1

 

8

--------------------------------------------------------------------------------


 

shall be independent of any other rights or remedies of Hansen under this
Agreement. The “Concurrent Agreement” means the Monster Energy International
Distribution Coordination Agreement dated concurrently herewith between KO and
MEL.

 

12.4.2.     If the Concurrent Agreement is terminated by MEL without cause or
terminated by KO as a result of MEL’s breach, then KO shall have the option to
terminate this Agreement, which option may be exercised within one hundred
twenty (120) days of the occurrence of such termination by written notice by KO
to Hansen. Any such termination shall be effective upon Hansen’s receipt of KO’s
written notice of termination, and KO shall not be liable to Hansen or otherwise
obligated to pay to Hansen any Aggregate Termination Fee or other amount by
reason of such termination for compensation, reimbursement, or damages of
whatsoever nature including, for (i) loss of prospective compensation or
earnings, (ii) goodwill or loss thereof, or (iii) expenditures, investments,
leases or any type of commitment made in connection with the business of Hansen
or in reliance on the existence of this Agreement. KO’s right to terminate this
Agreement under this Section 12.4.2 shall be independent of any other rights or
remedies of KO under this Agreement.

 

13.           Termination on Change of Control.

 

13.1.       Definitions. The following definitions apply to this Section 13 and
wherever else they are used in this Agreement:

 

13.1.1.     “Affiliate” of any specified Person means any other Person directly
or indirectly Controlling or Controlled by, or under common Control with, such
specified Person.

 

13.1.2.     A “Change of Control” shall have occurred with respect to a
corporation for purposes of this Agreement upon completion or consummation of
any of the following by or with respect to such corporation:

 

a.             The Board of Directors of such corporation, and to the extent
necessary, the shareholders of such corporation, approve a definitive agreement
to:

 

(i)            Merge or consolidate with any other Person or in which all the
Voting Interests of such corporation outstanding immediately prior thereto
represent (either by remaining outstanding or being converted into Voting
Interests of the surviving corporation) less than 50% of the Voting Interests of
such corporation or the surviving entity immediately after such merger or
consolidation; or

 

(ii)           The sale or disposition by such corporation (in one transaction
or a series of transactions) of all or substantially all of such corporation’s
assets;

 

b.             A plan of liquidation or dissolution of such corporation is
submitted to and approved by the shareholders of such corporation;

 

c.             The sale or disposition by such corporation (in one transaction
or a series of transactions) of, (i) in the case of KO or its beverage business,
or (ii) in the case of Hansen or its Parent, their energy drink business;

 

d.             Any Person or group of Persons, other than (i) the Parent of such
corporation as of the date of this Agreement, or (ii) a trustee or other
fiduciary holding securities under an employee benefit plan of such corporation,
becomes the beneficial owner directly or indirectly (within the meaning of
Rule 13d-3 under the Securities Exchange Act of 1934) of more than 50% of the
Voting Interests

 

9

--------------------------------------------------------------------------------


 

of such corporation, as a result of a tender offer or exchange offer, open
market purchases, privately negotiated purchases or otherwise;

 

e.             In any share exchange, extraordinary dividend, acquisition,
disposition or recapitalization (or series of related transactions of such
nature) (other than a merger or consolidation), the holders of Voting Interests
of such corporation immediately prior thereto continue to own directly or
indirectly (within the meaning of Rule 13d-3 under the Securities Exchange Act
of 1934) less than 50% of the Voting Interests of such corporation (or successor
entity) immediately thereafter; or

 

f.              Any group of Persons acting in concert in Control of such
corporation changes such that a different Person or group of Persons acting in
concert Control such corporation.

 

13.1.3.     “Control” (including the correlative terms “Controlled by” and
“Controlling”) when used with respect to any specified Person, means the power
to direct the management and policies of such Person, directly or indirectly,
whether through the ownership of Voting Interests, by contract or otherwise.
Without limitation (a) any Person that, directly or indirectly, owns or
controls, or has the right to own or control (through the exercise of any
outstanding option, warrant or right, through the conversion of a security or
otherwise, whether or not then exercisable or convertible) more than 50% of the
outstanding Voting Interests of another Person or an aggregate of more than 50%
of the outstanding Voting Interests of a Person, its direct or indirect Parents
or the direct or indirect Subsidiaries of such Person shall be deemed to control
such Person for purposes of this term, and (b) any Person that through any
combination of interests, holdings or arrangements, has, or upon the exercise of
any outstanding option, warrant or right, through the conversion of a security
or otherwise, whether or not then exercisable or convertible, would have the
ability to elect more than 50% of Hansen of the members of the governing board
of any other Person shall be deemed to control such Person for purposes of this
term.

 

13.1.4.     “Governmental Entity” means any (a) nation, state, county, city,
town, village, district, or other jurisdiction of any nature, (b) federal,
state, local, municipal, foreign, or other government, (c) governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, official, or entity and any court or other tribunal), or
(d) body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory, or taxing authority or power of any
nature.

 

13.1.5.     “Parent” means (a) with respect to any corporation, limited
liability company, association or similar organization or entity, any Person
(whether  directly, through one or more of its direct or indirect Subsidiaries)
owning more than 50% of the issued and outstanding Voting Interests of such
corporation, limited liability company, association or similar organization or
entity and (b) with respect to any partnership, any Person (whether directly or
through one of its direct or indirect Affiliates) owning more than 50% of the
issued and outstanding general and/or limited partnership interests.

 

13.1.6.     “Person/s” means any individual, sole proprietorship, partnership,
joint venture, trust, unincorporated organization, corporation, or other entity
or any Governmental Entity.

 

13.1.7.     “Subsidiary” means, with respect to any Person, any corporation,
limited liability company, partnership, association or other organization or
entity of which more than 50% of the issued and outstanding Voting Interests or,
in the case of a partnership, more than 50% of the general partnership
interests, is at the time owned by such Person (whether directly, through one or
more of such Person’s direct or indirect Subsidiaries).

 

10

--------------------------------------------------------------------------------


 

13.1.8.     “Voting Interest” means equity interests in any entity of any class
or classes (however designated) having ordinary voting power for the election of
members of the governing body of such entity.

 

13.2.        Notice of Change of Control. As soon as is reasonably practical
after the occurrence of a Change of Control of a Party to this Agreement or its
Parent, but in no event later than sixty (60) days thereafter, the Party subject
to the Change of Control or whose Parent is subject to a Change of Control (the
“Subject Party”) shall deliver written notice to the other Party (the “Other
Party”) that (a) states that a Change of Control has occurred with respect to
itself or its Parent, (b) states the date that the Change of Control was
consummated, if known, and (c) identifies the Person/s who acquired Control (the
“Change of Control Notice”).

 

13.3.        Termination on Change of Control. Within sixty (60) days of the
Other Party’s receipt of a Change of Control Notice, the Other Party may
terminate this Agreement upon written notice to the Subject Party, without
paying, or incurring any liability or obligation to pay, any termination fee,
penalty, damages, or other compensation.

 

14.          Termination by Hansen For Violation of Competitive Products
Provisions. Subject to the terms of Section 9.4 and the last sentence of this
Section 14, in the event of KO directly or indirectly distributing anywhere in
the Competitive Territory, through one or more KO Distributors, a Competitive
Product, Hansen may terminate this Agreement upon (a) thirty (30) days written
notice to KO and KO’s failure to cure the alleged breach within that period, or
(b) immediately upon receipt of notice and without opportunity to cure if KO has
violated Section 9 of this Agreement more than once within any twelve (12) month
period. Hansen’s right to terminate this Agreement under this Section 14 shall
be independent of and in addition to any other rights or remedies of Hansen
under this Agreement, including, without limitation, Section 12.1 above, and the
construction and interpretation of Section 9 shall not restrict, limit or
otherwise affect the construction and interpretation of this Section 14.

 

15.           Termination Without Cause.

 

15.1.       Termination Without Cause by Hansen and Aggregate Termination Fee.
Hansen, or any successor to Hansen, shall have the right at any time, upon sixty
(60) days written notice to KO, to terminate this Agreement without cause or for
no reason; provided, however, that such termination is expressly conditioned on
Hansen concurrently sending written notice of termination without cause to,
except as provided in the next sentence, each of the then existing KO/Hansen
Distributors pursuant to the terms of the applicable Distribution Agreements
between Hansen and each of those existing KO/Hansen Distributors. In order to
satisfy the foregoing condition, Hansen does not have to send written notices of
termination without cause to any KO/Hansen Distributors who at that time are in
the process of being terminated by Hansen for cause pursuant to the terms of
their applicable Distribution Agreements with Hansen.

 

15.2.       Termination Without Cause by KO and Aggregate Termination Fee.

 

(i)            KO, or any successor to KO, shall have the right at any time to
terminate this Agreement, without cause or for no reason, upon two (2) years
written notice to Hansen if such notice is given prior to the *** of the
Effective Date or upon one (1) year’s written notice if such notice is given
after the *** of the Effective Date.

 

(ii)           If KO exercises its right to terminate this Agreement in
accordance with Section 15.2.(i) above, KO shall pay to Hansen an amount equal
to the Aggregate Termination Fee defined and payable under Section 18.1 below.
If, after such notice from KO, prior to the *** of the Effective Date, this
Agreement is otherwise terminated as a result of KO’s breach of this Agreement,

 

--------------------------------------------------------------------------------

***   Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

11

--------------------------------------------------------------------------------


 

including without limitation, arising from the elimination of substantially all
of Hansen’s benefits arising under this Agreement by KO or KO’s repudiation or
abandonment of this Agreement (collectively, a “Termination Breach”), within the
two (2) year notice period, then, without prejudice to any of Hansen’s other
rights and/or remedies, the Aggregate Termination Fee shall be ***. If after the
*** of the Effective Date but prior to the *** of the Effective Date termination
of this Agreement occurs due to a Termination Breach within the two (2) year
notice period, then, without prejudice to any of Hansen’s other rights and/or
remedies, the Aggregate Termination Fee shall be ***. If, after the *** of the
Effective Date termination of this Agreement occurs due to a Termination Breach
within the one (1) year notice period, then, without prejudice to any of
Hansen’s other rights and/or remedies the Aggregate Termination Fee shall be
***.

 

(iii)          At any time, and from time to time after KO gives Hansen written
notice of termination, and without prejudice to, or in any way detracting from,
KO’s obligation to pay the Aggregate Termination Fee to Hansen, Hansen may elect
to exercise its right to terminate this Agreement prior to the expiration of any
notice period, in which event Hansen shall not be liable to KO by reason of such
termination for compensation, reimbursement, or damages of whatsoever nature,
including for (a) loss of prospective compensation or earnings, (b) goodwill or
loss thereof, or (c) expenditures, investments, leases or any type of commitment
made in connection with the business of KO or in reliance on the existence of
this Agreement.

 

16.           Automatic Termination. If neither Party has previously chosen to
terminate this Agreement pursuant to its terms and all Distribution Agreements
with the KO/Hansen Distributors have been terminated for any reason and/or
expired pursuant to their terms, either Party may terminate this Agreement by
notifying the other Party, in writing, of such termination effective no earlier
than ten (10) business days after the date of such notice.

 

17.           Obligations on Termination. In the event this Agreement is
terminated pursuant to Sections 12.1, 12.2, 12.3, 12.4, 13, 14 or 15.2 of this
Agreement, such termination will not terminate any Distribution Agreement that
is effective at the time of such termination. In the event that this Agreement
is terminated pursuant to Section 15.1 of this Agreement, Hansen will
simultaneously give notice of termination pursuant to Section 15.1 above to
terminate all associated KO/Hansen Distribution Agreements then in effect.
Except as provided in this Section 17, the expiration or termination of this
Agreement will not terminate any Distribution Agreement that is effective at the
time of such expiration or termination. During the period between a notice of
termination and the effective date of termination, each Party shall continue to
fully perform its obligations under this Agreement. Sections 7, 8.1, 18.1, 19,
20, 21, 22 and 23 of this Agreement shall survive the expiration or termination
of this Agreement.

 

18.           Termination Fees.

 

18.1.        “Aggregate Termination Fee” means the aggregate of the Commissions
and the Facilitation Fees (including the CCL Facilitation Fee with respect to
Canada) due to KO (and/or CCL, in the case of Canada) for the twelve (12) month
period ending on the last day of the last calendar month preceding the effective
date of termination of this Agreement for Products sold by Hansen to KO/Hansen
Distributors who are KO/Hansen Distributors as of the effective date of such
termination; provided that if termination of this Agreement occurs before the
first anniversary of the Effective Date the Aggregate Termination Fee shall be
increased by *** percent ***; and if termination of this Agreement occurs after
the first anniversary of the Effective Date but before the second anniversary of
the Effective Date, the Aggregate Termination Fee shall be increased by ***
percent ***. Each termination fee specified in this Section 18 will be due and
payable no later than thirty (30) days after the effective date of the
applicable termination and such obligation shall survive the termination or
expiration of this Agreement.

 

--------------------------------------------------------------------------------

***   Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

12

--------------------------------------------------------------------------------


 

18.2.        If Hansen terminates this Agreement pursuant to the terms of
Section 12.1 or 14 above, KO shall, without prejudice to Hansen’s rights and
remedies available under this Agreement, equity and/or applicable law, pay
Hansen the Aggregate Termination Fee.

 

18.3.        If KO terminates this Agreement pursuant to the terms of Section
12.1 above, Hansen shall, without prejudice to KO’s rights and remedies
available under this Agreement, equity and/or applicable law, pay KO an amount
equal to the Aggregate Termination Fee.

 

18.4.        If Hansen terminates a Distribution Agreement with a KO/Hansen
Distributor without cause and without concurrently terminating this Agreement,
Hansen will pay KO the Aggregate Termination Fee calculated with respect to the
Commissions and Facilitation Fees (including the CCL Facilitation Fee with
respect to Canada) payable with respect to the terminated Distribution Agreement
only.

 

18.5.        If Hansen terminates this Agreement pursuant to the terms of
Section 15.1 above, Hansen shall pay KO the Aggregate Termination Fee.

 

18.6.        If Hansen only terminates a portion of the territory specified in a
particular Distribution Agreement between Hansen and a KO/Hansen Distributor,
without cause, Hansen shall pay KO a partial termination fee (in each case, a
“Partial Termination Fee”) equal to the Aggregate Termination Fee applicable to
the terminated Distribution Agreement only, that would be owed if the applicable
Distribution Agreement were fully terminated on the date the partial termination
occurs, multiplied by a fraction, the numerator of which is the Net Sales of
Products in the terminated portion of the applicable territory during the twelve
(12) months immediately preceding such termination, and the denominator of which
is the Net Sales of Products in the entire applicable territory during the
twelve (12) months immediately preceding such termination.

 

19.           Limitation of Damages; Limitation of Liability. EXCEPT FOR DAMAGES
DIRECTLY RESULTING FROM INDEMNITY OBLIGATIONS SET FORTH IN SECTION 23 OF THIS
AGREEMENT, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR ANY
CONSEQUENTIAL, INCIDENTAL, SPECIAL, OR EXEMPLARY DAMAGES (INCLUDING, WITHOUT
LIMITATION, DAMAGES FOR LOSS OF PROFITS, LOSS OF GOODWILL, BUSINESS
INTERRUPTION, LOSS OF BUSINESS OPPORTUNITY, OR ANY OTHER PECUNIARY LOSS)
SUFFERED BY SUCH PARTY RELATED TO OR ARISING OUT OF THIS AGREEMENT, ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND/OR THE USE OF OR INABILITY TO
USE OR SELL THE PRODUCTS, AND/OR FROM ANY OTHER CAUSE WHATSOEVER, EVEN IF SUCH
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. EXCEPT FOR DAMAGES
RESULTING FROM THE INDEMNITY OBLIGATIONS SET FORTH IN SECTION 23 OF THIS
AGREEMENT, THE PARTIES’ RESPECTIVE TOTAL LIABILITY FOR MONEY DAMAGES ARISING OUT
OF OR RELATED TO THIS AGREEMENT WILL NOT EXCEED THE APPLICABLE AGGREGATE
TERMINATION FEE PAYABLE PURSUANT TO SECTION 18 ABOVE OR THE APPLICABLE PARTIAL
TERMINATION FEE PAYABLE PURSUANT TO SECTION 18.6 ABOVE. THESE LIMITATIONS WILL
APPLY REGARDLESS OF THE LEGAL THEORY OF LIABILITY, WHETHER UNDER CONTRACT, TORT
(INCLUDING NEGLIGENCE AND STRICT LIABILITY), OR ANY OTHER THEORY WHATSOEVER.

 

EACH AND EVERY PROVISION OF THIS AGREEMENT WHICH PROVIDES FOR A LIMITATION OF
LIABILITY OR WARRANTIES, DISCLAIMER, OR EXCLUSION OF DAMAGES, IS EXPRESSLY
INTENDED TO BE SEVERABLE AND INDEPENDENT FROM ANY OTHER PROVISION, SINCE THOSE
PROVISIONS REPRESENT SEPARATE ELEMENTS OF RISK ALLOCATION BETWEEN THE PARTIES,
AND SHALL BE SEPARATELY ENFORCED. NEITHER PARTY MAKES ANY REPRESENTATIONS OR
WARRANTIES, EXPRESSED OR

 

13

--------------------------------------------------------------------------------


 

IMPLIED (INCLUDING THE IMPLIED WARRANTIES OF NON-INFRINGEMENT, MERCHANTABILITY
AND FITNESS FOR A PARTICULAR PURPOSE) EXCEPT THOSE SET FORTH IN THIS AGREEMENT.

 

20.           Books and Records; Examinations.

 

20.1.        For a period of at least two (2) years following the expiration or
earlier termination of this Agreement, Hansen shall maintain such books and
records (collectively, “Hansen Records”) as are necessary to substantiate that
no payments have been made, directly or indirectly, by or on behalf of Hansen to
or for the benefit of any KO employee or agent who may reasonably be expected to
influence KO’s decision to enter into this Agreement or the amount to be paid by
KO pursuant hereto. (As used herein, “payments” shall include money, property,
services and all other forms of consideration.)  All Hansen Records shall be
maintained in accordance with generally accepted accounting principles as
consistently applied by Hansen. KO and/or its representative shall have the
right at any time during normal business hours, upon seven (7) days written
notice, to examine the Hansen Records, but not more than once per year. The
provisions of this paragraph shall survive the expiration or earlier termination
of this Agreement.

 

20.2.        For a period of at least two (2) years following the expiration of
earlier termination of this Agreement, KO shall maintain such books and records
(collectively, “KO Records”) as are necessary to substantiate that no payments
have been made, directly or indirectly, by or on behalf of KO to or for the
benefit of any Hansen employee or agent who may reasonably be expected to
influence Hansen’s decision to enter into this Agreement or the amount to be
paid by Hansen pursuant hereto. (As used herein, “payments” shall include money,
property, services and all other forms of consideration.)  All KO Records shall
be maintained in accordance with generally accepted accounting principles as
consistently applied by KO. Hansen and/or its representative shall have the
right at any time during normal business hours, upon seven (7) days written
notice, to examine the KO Records, but not more than once per year. The
provisions of this paragraph shall survive the expiration or earlier termination
of this Agreement.

 

20.3.        Hansen shall keep complete and true books and other records
containing data in sufficient detail necessary to determine the Commission, the
Facilitation Fee, *** of the Products, Gross Profit for each of the Products,
Gross Profit Margin for each of the Products, any Aggregate Termination Fee, any
Partial Termination Fee, and/or any components of each of these items.

 

20.4.        No more than once per calendar year, KO shall have the right, at
its own expense, to have the books and records kept by Hansen (and all related
work papers and other information and documents) examined by a nationally
recognized public accounting firm appointed by KO (in each case, an “Accounting
Firm”) to (a) verify the calculations of the Commission, the Facilitation Fee,
***, Net Sales of the Products, Gross Profit for each of the Products, the Gross
Profit Margin for each of Products, any Aggregate Termination Fee, any Partial
Termination Fee, and/or any component of any of the foregoing, and (b) and to
verify the resulting payments required under this Agreement. Prior to conducting
any such examination, the Accounting Firm shall have agreed to hold in
confidence and not disclose to anyone, other than the Parties or unless required
by applicable law, all information reviewed by or disclosed to the Accounting
Firm during such examination.

 

21.           Trademarks.

 

21.1.        “Hansen Marks” means the trademarks, trade names, brand names, and
logos, copyright material and other intellectual property owned by Hansen
(whether or not registered) and used by it on the Products and/or in connection
with the production, labeling, packaging, marketing, sale, advertising, and
promotion of the Products. KO acknowledges and agrees that all Hansen Marks
shall be and remain the exclusive property of Hansen. No right, title or
interest of any kind in or to the Hansen Marks is transferred by this Agreement
to KO. KO agrees that it will not attempt to register the Hansen Marks, or any
marks

 

--------------------------------------------------------------------------------

***   Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

14

--------------------------------------------------------------------------------


 

confusingly similar thereto, in any form or language anywhere in the world. KO
further agrees that during the term of this Agreement it will not contest the
validity of the Hansen Marks or the ownership thereof by Hansen. If KO desires
to reproduce any of the Hansen Marks for promotional purposes, the reproduction
will only be made after written approval by Hansen. KO shall only use the Hansen
Marks in such a manner as to ensure and maintain the high quality and goodwill
associated therewith; provided, however, that KO may, in consultation with
Hansen, submit form or template usages or specimens of proposed use featuring
the Hansen Marks that may be subsequently used on other materials without
seeking additional approval from Hansen, provided that the form, substance,
content and context of such subsequent use is not materially different from that
which Hansen initially approves. KO’s use of the Hansen Marks will inure for the
benefit of Hansen.

 

21.2.        Infringement of Hansen’s Marks. If during the term of this
Agreement a third party institutes against Hansen or KO any claim or proceeding
that alleges that the use of any Hansen Mark in connection with the marketing,
promotion, merchandising and/or sales of the Products under this Agreement
infringes the intellectual property rights held by such third party, then Hansen
shall, in its sole discretion, and at its sole expense, contest, settle, and/or
assume direction and control of the defense or settlement of, such action,
including all necessary appeals thereunder. KO shall use all reasonable efforts
to assist and cooperate with Hansen in such action, subject to Hansen
reimbursing KO for any reasonable out-of-pocket expenses incurred by KO in
connection with such assistance and cooperation. If, as a result of any such
action, a judgment is entered by a court of competent jurisdiction, or
settlement is entered by Hansen, such that any Hansen Mark cannot be used in
connection with the marketing, promotion, merchandising and/or sales of the
Products under this Agreement without infringing upon the intellectual property
rights of such third party, then Hansen and KO promptly shall cease using such
affected Hansen Mark in connection with the marketing, promotion, merchandising
and/or sale of the Products under this Agreement. Neither Party shall incur any
liability or obligation to the other Party arising from any such cessation of
the use of the affected Hansen Mark.

 

21.3.        Termination. Upon expiration or termination of this Agreement, KO
shall cease and desist from any use of the Hansen Marks and any names, marks,
logos or symbols confusingly similar thereto.

 

21.4.        Prior Agreements. Notwithstanding the foregoing provisions of
paragraph 21 (including the definition of “Hansen Marks” as including both
registered and unregistered rights), the Parties acknowledge their ongoing
discussions over their respective rights in trademarks containing the term
“monster,” *** regarding Hansen’s use of its MONSTER marks (the “Monster
Trademark Agreement”). Nothing contained in this Agreement shall (a) be deemed
to be an acknowledgement by KO of Hansen’s rights in unregistered marks
containing the term “monster” or (b) limit the provisions of the Monster
Trademark Agreement. In the case of a conflict between this Section 21 and the
Monster Trademark Agreement, the Parties agree that the terms of the Monster
Trademark Agreement shall prevail.

 

22.          Representations and Warranties.

 

22.1.        Hansen represents and warrants to KO that (i) it has the right and
lawful authority to enter into this Agreement, and (ii) the execution, delivery
and performance of this Agreement will not cause or require Hansen to breach any
obligation to, or agreement or confidence with, any other person or entity.

 

22.2.        Hansen warrants that all Products, all food additives in the
Products, or all substances for use in, with, or for the Products, comprising
each shipment or other delivery hereby made by Hansen to, or on the order of, KO
and/or any KO/Hansen Distributor are hereby guaranteed as of the date of such
shipment to be, on such date, not adulterated or misbranded within the meaning
of the Federal Food,

 

--------------------------------------------------------------------------------

***   Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

15

--------------------------------------------------------------------------------


 

Drug and Cosmetic Act, as amended, including the Food Additives Amendment of
1958 (the “Act”), or within the meaning of any substantially identical and
applicable state food and drug law, if any, and not articles which may not under
the provisions of Sections 404, 505, or 512 of the Act, be introduced into
interstate commerce, the Canadian Food and Drugs Act, and the Natural Health
Product Regulations promulgated thereunder.

 

22.3.        Hansen warrants that all Products shall be merchantable.

 

22.4.        KO’s sole and exclusive remedy for Hansen’s breach of Hansen’s
representations in Sections 22.2. and 22.3. above shall be as provided for in
Section 23.3. below.

 

23.           Indemnification and Insurance.

 

23.1. KO agrees to indemnify and defend Hansen against any third party claims
and hold Hansen harmless from and against any and all damages, losses,
liabilities, claims, charges, actions, suits, proceedings, deficiencies, taxes,
interest, penalties, and costs and expenses arising out of, resulting from or
otherwise connected with and to the extent attributable to (a) any willfully
negligent act, misfeasance or nonfeasance by KO, its Subsidiaries, or any of
their respective officers, employees, directors or agents regarding the sale,
distribution or marketing of the Products, (b) the failure of any representation
or warranty made by KO contained in this Agreement to be true or correct in any
material respect (without regard to any references to materiality contained
therein), (c) any claim, advertising or representation by KO regarding Products
that has not been approved by Hansen, and (d) any claim by CCE arising from the
Facilitation Fee and/or the CCL Facilitation Fee, and as set forth on attached
Exhibit H, which is incorporated in this Section 23.1 by this reference.

 

23.2.        Intentionally omitted.

 

23.3.        Hansen agrees to indemnify and defend KO against any third party
claims and hold KO harmless from and against any and all damages, losses,
liabilities, claims, charges, actions, suits, proceedings, deficiencies, taxes,
interest, penalties, and costs and expenses arising out of, resulting from or
otherwise connected with and to the extent attributable to (a) the formulation,
manufacture, labeling, bottling or packaging of the Products, including, but not
limited to, product defects, product integrity/quality failures, any ingredient
safety issue, product recalls, any violation of applicable law or regulation, or
any injury to or death of any person caused by the Products or any ingredient
contained therein, (b) any willfully negligent act, misfeasance or nonfeasance
by Hansen or any of its respective Subsidiaries, officers, employees, directors
or agents, (c) any claim, advertising or representation by Hansen or by any
agent or representative of Hansen regarding the Products, (d) the failure of any
representation or warranty made by Hansen contained in this Agreement to be true
or correct in any material respect (without regard to any references to
materiality contained therein), (e) any claim that the authorized use by KO of
any of the Hansen Marks pursuant to this Agreement infringes the trademark,
trade dress or trade name of another, (f) any claim that any packaging for the
Products furnished by Hansen infringes any patent, trade secret or other
intellectual property right of any third party, or (g) the termination or
transfer of any of Hansen’s existing distribution agreements in anticipation or
furtherance of the rights granted to KO in this Agreement.

 

23.4.       During the term of this Agreement and for a period of two (2) years
thereafter, Hansen and KO agree to maintain policies of insurance of the nature
and amounts specified below, which shall provide the other Party as an
additional insured (providing for a waiver of subrogation rights and endeavoring
to provide for not less than thirty (30) days written notice of any modification
or termination of coverage), and each Party shall provide to the other Party
with a certificate of insurance evidencing such insurance, in a form
satisfactory to such Party:

 

16

--------------------------------------------------------------------------------


 

·              Commercial General Liability, including contractual liability
coverage, with limits of at least $1,000,000 per occurrence; Bodily Injury and
Property Damage / $1,000,000; Personal and Advertising Injury / $1,000,000;
Products/Completed Operations / $2,000,000 General Aggregate.

 

·              Excess or Umbrella Liability with a limit of not less than
$5,000,000 per occurrence over the insurance coverage described above.

 

For any claims under this Agreement, the applicable Party’s insurance shall be
deemed to be primary and not contributing to or in excess of any similar
coverage purchased by the other Party. All deductibles payable under an
applicable policy shall be paid by the Party responsible for purchasing such
policy. All such insurance shall be written by companies authorized to do
business in the state or states where the work is to be performed and having at
least the ratings of the respective Parties current insurers, unless not
obtainable at commercially reasonable rates in light of previous premiums.

 

23.5.        An indemnified party under this Section 23 shall give to the
indemnifying party prompt notice of the third party claim for which such
indemnified party is seeking indemnification. Until such time as the
indemnifying party acknowledges in writing its obligation to indemnify the
indemnified party under this Section 23, the indemnified party will have the
right to direct, through counsel of its choosing, the defense of any matter the
subject of such indemnification claim. At such time as the indemnifying party
acknowledges in writing its obligation to indemnify the indemnified party
against any and all damages, losses, liabilities, claims, charges, actions,
suits, proceedings, deficiencies, taxes, interest, penalties, and costs and
expenses that may result from such matter, the indemnifying party shall have the
right to direct, through counsel of its own choosing, the defense or settlement
of any matter the subject of indemnification hereunder at its expense. The
indemnified party may thereafter retain its own counsel to participate in the
defense of the matter, at the indemnified party’s own expense. The indemnified
party shall provide the indemnifying parties with reasonable and relevant access
to its records and personnel relating to any such matter during normal business
hours and shall otherwise cooperate with the indemnifying party in the defense
or settlement of any such matter, and the indemnifying party shall reimburse the
indemnified party for all its reasonable out-of-pocket expenses in connection
with such matter. No settlement in respect of any third party claim may be
effected by the indemnifying party without the indemnified party’s prior written
approval. If the indemnifying party shall fail to undertake any such defense,
the indemnified party shall have the right to undertake the defense or
settlement thereof at the indemnifying party’s expense, provided the
indemnifying party has received reasonable notice of, and opportunity to
participate in, any proposed settlement.

 

24.           Miscellaneous.

 

24.1.        No Employment Relationship. Notwithstanding any language in this
Agreement to the contrary, the Parties intend that their relationship will be
only as set forth in this Agreement. Neither Party nor any employee, agent,
officer, or independent contractor of or retained by either Party shall be
considered an agent, employee or co-joint venturer of the other Party for any
purpose or entitled to any of the benefits that the other Party provides for any
of the other Party’s employees. Furthermore, each Party acknowledges that it
shall be responsible for all federal, state and local taxes for it and its
employees and reports relative to fees under this Agreement and each Party will
indemnify and hold the other Party harmless from any failure to file necessary
reports or pay such taxes.

 

24.2.        Integration. This Agreement constitutes the entire agreement
between the Parties with respect to the subject matter of this Agreement and is
intended by the Parties to be a final expression of their understanding and a
complete and exclusive statement of the terms and conditions of the agreement.
This Agreement supersedes any and all agreements, either oral or in writing,
between the Parties concerning the subject contained herein and contains all of
the covenants, agreements, understandings, representations,

 

17

--------------------------------------------------------------------------------


 

conditions, and warranties mutually agreed to between the Parties. This
Agreement may be modified or rescinded only by a writing signed by the Parties
hereto or their duly authorized agents.

 

24.3.        Choice of Law. This Agreement shall be exclusively governed by and
construed in accordance with the laws of the State of New York, without giving
effect to any conflict-of-law rules requiring the application of the substantive
laws of any other jurisdiction.

 

24.4.        Assignment. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective heirs, executors, administrators,
legal administrators, legal representatives, successors and assigns. This
Agreement shall not be assignable by either Party without the prior written
consent of the other Party; provided, however, that in the event of the Change
of Control of a Party to this Agreement (the “Change of Control Party”) or its
Parent in which the other Party to this Agreement chooses not to exercise its
termination rights under Section 13.3 above and this Agreement is assumed by the
surviving entity or successor to the Change of Control Party, or by the acquirer
of substantially all of the Change of Control Party’s assets as a matter of law,
the Change of Control Party shall be entitled to assign all of its rights and
obligations under this Agreement to such Person without the other Party’s
consent so long as such successor, surviving entity or acquirer agrees in
writing to unconditionally assume all of the Change of Control Party’s rights
and obligations under this Agreement.

 

24.5.        Counterparts. This Agreement may be signed in one (1) or more
counterparts, each of which shall constitute an original but all of which
together shall be one (1) and the same document. Signatures received by
facsimile shall be deemed to be original signatures.

 

24.6.        Partial Invalidity. Each provision of this Agreement will be valid
and enforceable to the fullest extent permitted by law. If any provision of this
Agreement or the application of the provision to any person or circumstance
will, to any extent, be invalid or unenforceable, the remainder of this
Agreement, or the application of the provision to persons or circumstances other
than those as to which it is held invalid or unenforceable, will not be affected
by such invalidity or unenforceability, unless the provision or its application
is essential to this Agreement.

 

24.7.        Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

24.8.        Drafting Ambiguities. Each Party to this Agreement and their legal
counsel have reviewed and revised this Agreement. The rule of construction that
any ambiguities are to be resolved against the drafting Party shall not be
employed in the interpretation of this Agreement or any amendments or exhibits
to this Agreement.

 

24.9.        Notices. All notices or other communications required or permitted
to be given to a Party to this Agreement shall be in writing and shall be
personally delivered, sent by certified mail, postage prepaid, return receipt
requested, or sent by an overnight express courier service that provides written
confirmation of delivery, to such Party at the following respective address:

 

If to Hansen:

 

Hansen Beverage Company
550 Monica Circle, Suite 201
Corona, California 92880
Attention:  Chief Executive Officer
Telecopy:  (951) 739-6210

 

18

--------------------------------------------------------------------------------


 

with a copy to:

 

Solomon Ward Seidenwurm & Smith LLP
401 B Street, Suite 1200
San Diego, California  92101
Attention:  Norman L. Smith, Esq.
Telecopy:  (619) 231-4755

 

If to KO:

 

The Coca-Cola Company
P.O. Box 1734
Atlanta, Georgia 30301
Attention:  President, Coca-Cola North America
Telecopy:  (404) 598-4421

 

with a copy to:

 

The Coca-Cola Company

P.O. Box 1734

Atlanta, GA 30301

Attention: General Counsel, Coca-Cola North America

Telecopy:  (404) 598-1088

 

Each such notice or other communication shall be deemed given, delivered and
received upon its actual receipt, except that if it is sent by mail in
accordance with this Section, then it shall be deemed given, delivered and
received three (3) days after the date such notice or other communication is
deposited with the U.S. Postal Service in accordance with this Section. Any
Party to this Agreement may give a notice of a change of its address to the
other Party to this Agreement.

 

24.10.      Third Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended or shall be construed to give any person or entity, other
than the Parties to this Agreement and their successors and permitted assigns,
any legal or equitable right, remedy or claim under or in respect of any
agreement or any provision contained in this Agreement.

 

25.           Dispute Resolution.

 

25.1.        Arbitration. Any controversy, claim or dispute of whatever nature
arising out of or in connection with this Agreement or the breach, termination,
performance or enforceability hereof or out of the relationship created by this
Agreement (a “Dispute”) shall be finally resolved by arbitration in accordance
with the Commercial Arbitration Rules of the American Arbitration Association
(“AAA”) in effect on the date of this Agreement. The Parties understand and
agree that they each have the right to apply to a court of competent
jurisdiction for a temporary restraining order, a preliminary injunction or
other equitable relief to preserve the status quo or prevent irreparable harm.
Unless otherwise agreed in writing by the Parties hereto, the arbitral panel
shall consist of three (3) arbitrators, each of whom shall be a retired judge
from a State other than California or Georgia and shall be appointed by the AAA
in accordance with Section 25.2 below. The place of arbitration shall be Dallas,
Texas. Judgment upon the award may be entered, and application for judicial
confirmation or enforcement of the award may be made, in any competent court
having jurisdiction thereof. Other than as required or permitted by an
applicable governmental entity, each Party will continue

 

19

--------------------------------------------------------------------------------


 

to perform its obligations under this Agreement pending final resolution of any
such Dispute. The Parties knowingly and voluntarily waive their rights to have
any Dispute tried and adjudicated by a judge or a jury.

 

25.2.        Immediately after the filing of the submission or the answering
statement or the expiration of the time within which the answering statement is
filed, the AAA shall send simultaneously to each Party to the dispute an
identical list of ten (10) (unless the AAA decides that a larger number is
appropriate) names of retired judges from the National Roster from States other
than California or Georgia. The Parties shall attempt to agree on the three (3)
arbitrators from the submitted list and advise the AAA of their agreement. If
the Parties are unable to agree upon the three (3) arbitrators, each Party to
the dispute shall have fifteen (15) days from the transmittal date in which to
strike no more than three (3) names objected to, number the remaining names in
order of preference, and return the list to the AAA. If a Party does not return
the list within the time specified, all persons named therein shall be deemed
acceptable. From among the persons who have been approved on both lists, and in
accordance with the designated order of mutual preference, the AAA shall invite
the acceptance of the three (3) arbitrators to serve. If the Parties fail to
agree on any of the persons named, or if acceptable arbitrators are unable to
act, or if for any other reason the appointment cannot be made from the
submitted lists, the AAA shall have the power to make the appointment from among
other retired judges on the National Roster from States other than California or
Georgia without the submission of additional lists.

 

25.3.        The arbitration shall be governed by the laws of the State of New
York, without regard to its conflicts-of-law rules, and by the arbitration law
of the Federal Arbitration Act (Title 9, U.S. Code). The arbitrators shall base
the award on the applicable law and judicial precedent that would apply, and the
arbitrators shall have no authority to render an award that is inconsistent
therewith. The award shall be in writing and include the findings of fact and
conclusions of law upon which is it based if so requested by either Party.
Except as may be awarded to the prevailing Party, each Party shall bear the
expense of its own attorneys, experts, and out of pocket costs as well as fifty
percent (50%) of the expense of administration and arbitrators’ fees.

 

25.4.        Except as otherwise required by law, the Parties and the
arbitrator(s) shall keep confidential and not disclose to third parties any
information or documents obtained in connection with the arbitration process,
including the resolution of the Dispute.

 

25.5.        Except for damages directly resulting from indemnity obligations
set forth in Section 23 above, notwithstanding anything to the contrary in this
Agreement, each Party waives the right in any arbitration or judicial proceeding
to receive consequential, punitive, or exemplary damages. The arbitrators shall
not have the power to award consequential, punitive, or exemplary damages.

 

26.           Attorney’s Fees. In the event any litigation, arbitration,
mediation, or other proceeding (“Proceeding”) is initiated by any Party against
any other Party to enforce, interpret or otherwise obtain judicial or
quasi-judicial relief in connection with this Agreement, the prevailing Party in
such Proceeding shall be entitled to recover from the unsuccessful Party
reasonable attorneys’ fees and costs directly related to (a) such Proceeding
(whether or not such Proceeding proceeds to judgment), and (b) any post-judgment
or post-award proceeding including, without limitation, one to enforce any
judgment or award resulting from any such Proceeding.

 

27.           Force Majeure.

 

27.1.        Neither Party shall be liable for any delays in delivery or failure
to perform or other loss due directly or indirectly to unforeseen circumstances
or causes beyond such Party’s reasonable control (each, individually, a “Force
Majeure Event”) including, without limitation: (a) acts of God, act (including
failure to act) of any governmental authority (de jure or de facto), wars
(declared or undeclared), governmental priorities, port congestion, riots,
revolutions, strikes or other labor disputes, fires, floods,

 

20

--------------------------------------------------------------------------------


 

sabotage, nuclear incidents, earthquakes, storms, epidemics; or (b) inability to
timely obtain either necessary and proper labor, materials, ingredients,
components, facilities, production facilities, energy, fuel, transportation,
governmental authorizations or instructions, material or information. The
foregoing shall apply even though any Force Majeure Event occurs after such
Party’s performance of its obligations is delayed for other causes.

 

27.2.        The Party affected by a Force Majeure Event shall give written
notice to the other Party of the Force Majeure Event within a reasonable time
after the occurrence thereof, stating therein the nature of the suspension of
performance and reasons therefore. Such Party shall use its commercially
reasonable efforts to resume performance as soon as reasonably possible. Upon
restoration of the affected Party’s ability to perform its obligations
hereunder, the affected Party shall give written notice to the other Party
within a reasonable time.

 

[THE NEXT PAGE IS THE SIGNATURE PAGE]

 

21

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO MONSTER ENERGY DISTRIBUTION COORDINATION AGREEMENT BETWEEN
HANSEN BEVERAGE COMPANY AND THE COCA COLA COMPANY

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized officers as of the Effective Date.

 

 

HANSEN BEVERAGE COMPANY,THE COCA-COLA COMPANY,

a Delaware corporation

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Rodney Sacks

 

By:

/s/ William D. Hawkins III

 

Rodney Sacks

 

[Name]

William D. Hawkins III

 

Chief Executive Officer

 

[Title]

Vice President & General Counsel

 

--------------------------------------------------------------------------------


 

EXHIBIT A

Monster Energy Distribution Coordination Agreement

 

FORM DISTRIBUTION AGREEMENTS

 

--------------------------------------------------------------------------------


 

[FORM OF]

MONSTER ENERGY
DISTRIBUTION AGREEMENT

 

This MONSTER ENERGY DISTRIBUTION AGREEMENT (the “Agreement”) is entered into as
of                           , 2008 (the “Effective Date”) between HANSEN
BEVERAGE COMPANY, a Delaware corporation (“HBC”) with offices at 550 Monica
Circle, Suite 201, Corona, California 92880, and
                                                                  
(“Distributor”).

 

1.             Recitals and Definitions.

 

a.             Distributor is a leading producer and distributor of beverages
and has substantial experience in the distribution of beverages. Distributor has
developed and implemented successful marketing plans and/or systems for such
distribution and which are substantially associated with the trademarks and
trade name of The Coca-Cola Company (“KO”). KO has designated Distributor, and
HBC wishes to appoint Distributor, as a distributor of Products (as defined
below) as part of Distributor’s business operations and systems, with
performance to commence as of November 10, 2008, or such other date as may be
mutually agreed by the parties in writing, but which in no event shall be later
than November 30, 2008 (the “Commencement Date”).

 

b.             When used herein the word “Products” means (a) those products
identified in Exhibit A hereto with an “X” as well as all other shelf-stable,
non-alcoholic, Energy Drinks (as defined below) in ready to drink form, that are
packaged and/or marketed by HBC at any time after the Effective Date under the
primary brand name “Monster” or any other primary brand name having “Monster” as
a derivative or part of such name, and which may, but are not required, to
contain the “ “ mark, and/or the “M” icon, that HBC distributes from time to
time through its national network of full-service distributors such as, without
limitation, the Anheuser-Busch Distributors, Miller/Coors distributors, and
Coke/Pepsi/Dr. Pepper-7UP Bottlers and (b) such additional Energy Drinks,
whether marketed under the Trademarks (as defined below) or otherwise, as HBC,
Distributor and KO shall agree from time to time by executing an amended
Exhibit A. The Products shall include all sizes of SKUs including, without
limitation 3 oz., 8 oz., 15 oz., 16 oz., 16.9 oz., 23.5 oz., 24 oz. and 32 oz.
SKUs. When used herein (i) the word “Territory” means the territory identified
in Exhibit B hereto, (ii) the word “Distributor’s Accounts” means those accounts
or classes of accounts identified in Exhibit C hereto other than those reserved
for HBC as identified on Exhibit C, (iii) the word “Trademarks” means those
names and marks identified on Exhibit D hereto, and (iv) the words “Energy
Drink/s” means any ***. All Exhibits referred to in this Agreement shall be
deemed to be incorporated into this Agreement.

 

2.             Appointment.

 

a.             With effect from the Commencement Date, HBC appoints Distributor,
and Distributor accepts appointment, as a distributor of Products only to
Distributor’s Accounts within the Territory. Such appointment shall only be
exclusive if and to the extent so designated on Exhibit C hereto. Such
appointment shall exclude any SKU/s deleted from distribution pursuant to
Sections 13.b. or 13.f.

 

--------------------------------------------------------------------------------

***   Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------


 

below. Unless otherwise agreed in writing by HBC, Distributor specifically
covenants not to sell, market, distribute, assign or otherwise transfer
(collectively, “Transfer”) in any manner any Products except to the
Distributor’s Accounts which are set forth on Exhibit C, within the Territory.
Distributor shall be entitled to appoint sub-distributors within the Territory
provided that the terms of such appointments shall not be inconsistent with the
terms and conditions of this Agreement and shall be subject to HBC’s rights
hereunder. Distributor’s appointment of sub-distributors shall be to supplement
and augment but not to replace or substitute, wholly or partially, any of
Distributor’s obligations or any of Distributor’s resources, performance
capabilities and/or ability to fully perform all of Distributor’s obligations
under this Agreement, including without limitation, as provided in Section 3
below, in the Territory. Distributor will remain liable for the actions,
omissions and performance of all of Distributor’s sub-distributors.

 

b.             Distributor hereby agrees not to Transfer any Products, either
directly or indirectly, to any other persons and/or entities located outside the
Territory nor to any persons and/or entities within the Territory for Transfer,
or to persons or entities with regard to whom Distributor has knowledge or
reasonable belief will distribute and/or sell the Products outside of the
Territory, except that, subject to all of the terms and conditions of this
Agreement, Distributor may Transfer Products to other bottlers or distributors
designated by KO that are authorized in writing by HBC for Transfer into such
distributor’s or bottler’s territory.

 

c.             Distributor acknowledges and agrees that it has no right to
distribute any products of HBC other than the Products identified in Exhibit A
hereto with an “X.”  Any sales by HBC to Distributor of any products of HBC that
are not the Products identified in Exhibit A with an “X” and/or that are not
listed on Exhibit A, and/or any products sold by HBC to Distributor and/or its
sub-distributor(s) beyond the scope, term or after the termination of this
Agreement, with or without cause, for any reason or no reason at all (i) shall
not constitute, be construed as, or give rise to any express or implied
distribution agreement, course of conduct or other relationship between HBC and
Distributor, (ii) shall not confer upon Distributor or its
sub-distributor(s) any rights of any nature whatsoever, including without
limitation to purchase and/or Transfer or continue to purchase and/or Transfer
any products, including Products, or use the Trademarks other than with respect
to products sold and delivered by HBC to Distributor, and (iii) shall constitute
a separate transaction for each shipment of products actually delivered by HBC
to Distributor and/or sub-distributor(s), in HBC’s sole and absolute discretion,
which HBC shall be entitled to exercise, vary, withdraw and/or cease, on a case
by case basis, at any time in HBC’s sole and absolute discretion. Distributor
irrevocably waives, releases and discharges any claims, liabilities, actions and
rights, in law or in equity, against HBC including without limitation for
damages (including without limitation, consequential, special or punitive
damages), compensation or severance payments or any other claims of whatsoever
nature by Distributor arising from or in connection with the matters referred to
in this Section 2.c. and/or any acts, omissions or conduct of HBC with regard to
such matters.

 

d.           Distributor has agreed to acquire certain distribution rights held
by prior HBC distributors (“Prior Distributor Rights”) for the Territory by
paying an amount which Distributor and HBC have agreed shall be calculated in
accordance with the formula set forth in Exhibit E hereto. As soon as
practicable after the Effective Date, HBC shall calculate the estimated amount
payable by Distributor in accordance with the formula agreed to between
Distributor and HBC as set forth in Exhibit E hereto, which shall be calculated
based upon the estimated Sale Volume (as defined below) for the Territory for
the period ended October 31, 2008 (the “Estimated Buy-Out Contribution”). No
later than fifteen (15) days prior to the Commencement Date, Distributor shall
deliver to HBC an amount equal to the Estimated Buy-Out Contribution. As soon as
practicable after October 31, 2008, HBC shall determine the actual Sale Volume
for the Territory for the period ended October 31, 2008 in order to calculate
the final amount due by Distributor in accordance with the formula set forth in
Exhibit E (the “Final Buy-Out Contribution”). Distributor shall be and remain
obligated to pay to HBC any shortfall between the Final Buy-Out Contribution and
the amount received by HBC for the Estimated Buy-Out Contribution and HBC shall
pay to Distributor the amount by which the Estimated Buy-Out Contribution
actually received by HBC exceeds

 

2

--------------------------------------------------------------------------------


 

the amount of the Final Buy-Out Contribution. The parties acknowledge and agree
that in determining the Final Buy-Out Contribution it will be necessary for HBC
to make allocations and estimates of the Sales Volumes of the Products based
upon such information as may be made available to it by prior HBC distributors.
HBC agrees that in making any such allocations or estimates it shall be required
to and shall act reasonably and in good faith. HBC shall provide to Distributor
copies of the written records relied upon by HBC to reasonably allocate,
estimate and determine the Final Buy-Out Contribution, for review by
Distributor, and Distributor hereby agrees to maintain such information and
records in strict confidence. The Final Buy-Out Contribution paid by Distributor
to HBC shall be used by HBC to acquire or terminate the Prior Distributor Rights
and any shortfall necessary to accomplish that goal shall be borne by HBC and
any excess shall be paid to and/or retained by HBC. “Sale Volume” means the
aggregate number of cases of Products sold and to be sold by any prior
distributors and to be sold by Distributor in the Territory or referenced
portion thereof during the twelve (12) month period ended on a referenced date.
For the avoidance of doubt, HBC shall acquire, terminate or replace the Prior
Distributor Rights and bear the deficiency, if any, between the amount of the
Final Buy-Out Contribution and the cost of acquiring or terminating the Prior
Distributor Rights, whether or not the Final Buy-Out Contribution is sufficient.

 

e.            HBC may from time to time designate additional territory
(“Additional Territory”), which HBC reasonably determines to be within such
proximity to the Territory as to make incorporation of the Additional Territory
desirable. If HBC gives Distributor written notice of such designation of
Additional Territory, Distributor shall use its commercially reasonable good
faith efforts to add the Additional Territory by execution of an amendment of
Exhibit B to this Agreement if Distributor has other distribution activities in
the Additional Territory.

 

3.             Distributor’s Duties. Distributor shall:

 

a.             Use commercially reasonable good faith efforts to aggressively
promote, solicit and push vigorously the wide distribution and sale of the
Products to Distributor’s Accounts in the Territory (except to accounts reserved
for HBC pursuant to Exhibit C and those National Accounts (as defined below)
that are serviced directly by HBC in accordance with Section 14). Distributor
shall allocate and devote thereto at least such resources and efforts as are
proportional to the volume that Distributor’s sales of Products in the Territory
represent to the volume of Distributor’s sales of the principal (Flagship) brand
of Energy Drinks (including energy colas) of KO, Distributor and their
respective affiliates from time to time in the Territory. Without detracting
from the foregoing, the resources and efforts that Distributor shall allocate
and devote to the promotion, marketing and distribution of the Products shall in
no event be less than the resources and efforts Distributor allocates and
devotes to the promotion, marketing and distribution of all Energy Drinks
(including energy colas) of Distributor, KO, and their respective affiliates,
unless to do so (with respect to Distributor’s obligations under this sentence)
would not be commercially feasible based on the then-current sales volumes of
the Products;

 

b.             Use commercially reasonable good faith efforts to develop new
business opportunities for Products in Distributor’s Accounts in the Territory,
and shall allocate and devote thereto at least such resources and efforts as are
proportional to the volume that Distributor’s sales of Products in the Territory
represent to the volume of Distributor’s sales of the principal (Flagship) brand
of Energy Drinks (including energy colas) of KO, Distributor and their
respective affiliates from time to time in the Territory. Without detracting
from the foregoing, the resources and efforts that Distributor shall allocate
and devote to develop new business opportunities for Products at early sales
presentations and during the new business development phase shall in no event be
less than the resources and efforts Distributor allocates and devotes to develop
new business opportunities for all Energy Drinks (including energy colas) of
Distributor, KO, and their respective affiliates at early sales presentations
and during the new business development phase;

 

3

--------------------------------------------------------------------------------


 

c.             Use commercially reasonable good faith efforts to manage all
Distributor sub-distributors throughout the Territory to gain system alignment
to promote the sale and distribution of Products;

 

d.             Secure extensive in-store merchandising and optimal shelf
positioning in Distributor’s Accounts in the Territory with respect to Products,
except for those National Accounts serviced directly by HBC in accordance with
Section 14 below;

 

e.             Perform complete and efficient distribution functions to and in
Distributor’s Accounts throughout the Territory to the reasonable satisfaction
of HBC;

 

f.              Fully implement the Annual Business Plan (as defined and to be
agreed upon from time-to-time in accordance with Section 13.b. below), and use
commercially reasonable good faith efforts to achieve and maintain all of the
objectives set with respect thereto as contemplated in Section 13.b. below;

 

g.             Achieve and maintain the Performance Targets (as defined and
determined each calendar year in accordance with Section 13.d. below);

 

h.             Permit HBC representatives to work sales routes with
Distributor’s salesmen in the Territory, upon reasonable advance notice to
Distributor;

 

i.              Achieve optimum warm and cold space, position, prominence, and
visibility of the Products in all Distributor’s Accounts in the Territory,
except for those National Accounts serviced directly by HBC in accordance with
Section 14 below;

 

j.              Promote and maintain an efficient, viable and financially sound
system of distribution for the Products in Distributor’s Accounts throughout the
Territory, except for those National Accounts serviced directly by HBC in
accordance with Section 14 below;

 

k.             Provide the resources necessary for the sale, delivery,
marketing, promotion and servicing of the Products in Distributor’s Accounts
within the Territory, except for those National Accounts serviced directly by
HBC in accordance with Section 14 below;

 

l.              Achieve and maintain Minimum Distribution Levels for the
Products in Distributor’s Accounts designated on Exhibit C as exclusive to
Distributor as agreed upon or determined in accordance with Section 13.c. below
from time to time;

 

m.            Satisfy its obligations specified in Sections 10 and 13 below;

 

n.             Provide such sales and marketing information as may be reasonably
requested by HBC;

 

o.             Distributor shall comply with any laws and regulations of the
Territory and be responsible for ensuring that all Product deliveries by it
within the Territory comply with all health, safety, environmental and other
standards, specifications and other requirements imposed by law, regulation or
order in the Territory, and applicable to the Products;

 

p.             Assign such article numbers as may be utilized by Distributor
from time to time for each Product and Product package to track sales
information by its sales data collection system and its bottlers; and

 

4

--------------------------------------------------------------------------------


 

q.             Cause all of its promotional and marketing efforts and/or
activities under this Agreement to be devoted solely to the Products. Unless
approved by HBC’s prior written consent, it shall be a violation of this
subsection for (1) Products to be placed by Distributor in equipment branded
with the trademark of another energy drink, but not if branded with another
non-energy beverage trademark; (2) other energy drinks to be placed by
Distributor in equipment branded for Products; (3) sales materials created by
Distributor to include trademarks of Products and other energy drinks;
(4) Distributor’s promotional pricing and/or promotional and/or marketing
activities and/or promotional and/or marketing programs to apply to all or any
Products in combination with all or any other energy products sold by
Distributor. It is not a violation of this subsection for Products to be
ordered, sold, delivered, or merchandised by the same person or in the same
vehicles.

 

4.             Prices. The prices of Products shall be as set forth in HBC’s
then current price list as the same may be changed from time to time by HBC upon
*** prior written notice to Distributor.

 

5.             Orders. All purchase orders for Products shall be transmitted in
writing or electronically, shall specify a reasonable date and time for delivery
with a lead time of at least ten (10) days and shall be subject to acceptance by
HBC in HBC’s reasonable discretion. If HBC is unable to accept an order for any
reason, then HBC will use commercially reasonable efforts to equitably allocate
available Products to fill orders from its distributors and customers, including
Distributor. In the event of any conflict or inconsistency between the terms of
this Agreement and any purchase order, the terms of this Agreement shall govern.
All such purchase orders shall be deemed acceptances of HBC’s offers to sell
Products and shall limit acceptance by Distributor to the terms and conditions
thereof.

 

6.             Payment.

 

a.             Distributor shall promptly pay the prices of Products in full
(without deduction or set off for any reason) no later than *** from date of
invoice unless HBC otherwise agrees in writing. Distributor and HBC shall use a
mutually agreeable method of electronic settlement of accounts that Distributor
reasonably approves which may include ACH or Xign, Distributor’s current
electronic invoice presentment system. If Distributor is delinquent in payment
upon presentation of invoice and remains delinquent for seven (7) days after
written notice calling upon Distributor to pay, Distributor shall reimburse HBC
for any costs and expenses incurred by HBC in collecting such delinquent
amounts, including, without limitation, legal fees and costs including fees of
collection agencies, and interest computed at the *** percent *** per month or
part thereof from the due date(s) or the maximum legally permissible.

 

b.           Distributor acknowledges that it is aware that HBC and KO have
entered into a distribution coordination agreement (as it may be amended from
time to time, the “Distribution Coordination Agreement”) under the terms of
which KO has agreed to facilitate and coordinate HBC and certain KO Bottlers
entering into distribution arrangements, and after such arrangements have been
entered into, to provide assistance with the collection and analyses of sales
and marketing information concerning the Products, review and potentially make
available for the benefit of HBC and KO various Distributor logistical
arrangements, facilities and systems, and provide other assistance. In
consideration thereof, Distributor agrees to pay to KO a fee calculated in
accordance with the formula set forth on attached Exhibit F (the “Facilitation
Fee”). Each HBC invoice to Distributor will include the Facilitation Fee, which
shall be payable by Distributor in accordance with the terms of the applicable
HBC invoice. HBC will in turn remit the Facilitation Fee received from
Distributor to KO on a monthly basis. Distributor acknowledges and agrees that
(i) HBC may, at any time, assign to KO its rights to collect the Facilitation
Fee, which will allow KO to directly take action against Distributor to collect
any Facilitation Fee owing from Distributor, (ii) HBC may agree to pay or
provide KO with other fees or benefits as consideration for KO’s performance of
its obligations under the Distribution Coordination Agreement, and (iii) to the
extent necessary, Distributor consents to the provisions of this Section 6.b.

 

--------------------------------------------------------------------------------

***   Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

5

--------------------------------------------------------------------------------


 

7.             Title. Title to the Products shall pass to Distributor upon
delivery of the Products to Distributor.

 

8.             Forecasts and Delivery.

 

a.             Distributor shall provide HBC with *** forecasts describing the
volume of each SKU of Products that Distributor projects will be ordered during
each *** period during the Term (as defined below) of this Agreement.
Distributor shall submit each updated forecast monthly in a format reasonably
acceptable to HBC no later than the first day of each month during the Term.

 

b.             Unless otherwise agreed in writing by the parties to this
Agreement, the Products will be tendered by HBC for delivery to Distributor in
full truckload quantities of particular Product lines and extensions but without
combining different Product lines in the same truckloads. For the avoidance of
doubt, Monster and its extensions and Java Monster and its extensions are
different particular Product lines. Subject to Distributor providing HBC
forecasts in accordance with Section 8.a. above, HBC agrees to (i) use
commercially reasonable good faith efforts to deliver Products to Distributor
within ***, in the case of Monster and Monster LoCarb Products sold in
24-pack/16 oz. cases, and within *** in the case of all other Products, of HBC’s
receipt of purchase orders for Products in compliance with Sections 5 and 8.a.
above, and (ii) deliver Products to Distributor with at least *** of shelf life
remaining at the time of delivery. Notwithstanding the foregoing, Distributor
acknowledges that delivery dates set forth in purchase orders for Products
accepted by HBC are merely approximate and that HBC shall have no liability for
late deliveries, except only for fines, penalties and assessments imposed by
Distributor’s customers and actually paid by Distributor which arise solely and
directly as a result of HBC’s failure to comply with its obligations under this
Section 8.

 

c.            HBC shall use commercially reasonable means to cause packing and
packaging to comply with all applicable state, federal and local law and packing
and packaging to be accompanied by bills of lading or pallet tags or other
documentation to comply with the Public Health Security and Bioterrorism
Preparedness and Response Act of 2002.

 

9.             Trademarks.

 

a.             Distributor acknowledges HBC’s exclusive right, title, and
interest in and to the Trademarks and trade names, whether or not registered,
patents and patent applications (“Patents”), copyrights (“Copyrights”) and trade
secrets and know-how (“Know-How”) which HBC may have at any time created,
adopted, used, registered, or been issued in the United States of America or in
any other location in connection with HBC’s business or the Products and
Distributor shall not do, or cause or permit to be done, any acts or things
contesting or in any way impairing or tending to impair any portion of HBC’s
right, title, and interest in and to the Trademarks, trade names, Patents,
Copyrights, and Know-How.

 

b.             Distributor shall not use any trademark, name, brand name, logo
or other production designation or symbol in connection with Products other than
the Trademarks. Distributor acknowledges that it has no right or interest in the
Trademarks (except as expressly permitted hereunder) and that any use by
Distributor of the Trademarks will inure solely to HBC’s benefit. Distributor
may only use the Trademarks in strict accordance with HBC’s policies and
instructions, and HBC reserves the right, from time to time and at any time, at
its discretion, to modify such policies and instructions then in effect.

 

c.             Any proposed use by Distributor of the Trademarks (to the extent
that it either has not been previously approved by HBC in writing or differs
materially from a use previously approved by HBC in writing) shall be subject to
the prior written consent of HBC, which HBC may withhold in its sole and
absolute discretion. Distributor shall submit to HBC in writing each different
proposed use of the Trademarks in any medium.

 

--------------------------------------------------------------------------------

***   Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

6

--------------------------------------------------------------------------------


 

d.             Distributor shall not at any time alter the Trademarks or the
packaging of Products, use the Trademarks for any purpose other than the
promotion, advertising and sale of Products hereunder, or challenge the
validity, or do or refrain from doing any act which might result in impairment
of the value, of the Trademarks. Distributor shall not cause or permit its
business name to include any of the Trademarks or its business to be operated in
a manner which is substantially associated with any of the Trademarks.

 

e.             In advertising, promotions or in any other manner so as to
identify Products, Distributor shall clearly indicate HBC’s ownership of the
Trademarks. Distributor further agrees that before distributing or publishing
any sales literature, promotional or descriptive materials, HBC shall have the
right, upon request, to inspect, edit and approve such materials which
illustrate, describe or discuss the Products. Distributor shall comply with any
Trademark usage guidelines that HBC provides to it in writing.

 

f.              Upon the termination of this Agreement, Distributor shall cease
and desist from any use of the Trademarks and any names, marks, logos or symbols
similar thereto and the use of any Patents, Copyrights and Know-How.

 

g.             Distributor shall (i) notify HBC of any actual or suspected
misuse or infringement of any Trademark, brand name, logo or other production
designation or symbol in the Territory, (ii) at HBC’s expense and upon HBC’s
request, assist in such legal proceedings as HBC will deem necessary for the
safeguard of any Trademark, brand name, logo or other production designation or
symbol in the Territory, and execute and deliver in accordance with HBC’s
request such documents and instruments as may be necessary or appropriate in the
conduct of such proceedings, and (iii) at HBC’s expense, assist HBC in the
registration and/or renewal of registration of any Trademark, brand name, logo
or other production designation or symbol in the Territory as HBC may determine
to be necessary or desirable, and execute such documents and instruments as may
be necessary to register or to apply for the registration (or registration
renewal) of such Trademark, brand name, logo or other production designation or
symbol.

 

10.           Promotion and Trade Marketing of Products. Distributor shall be
responsible for promotion and “trade” marketing of the Products to Distributor’s
Accounts within the Territory. Distributor shall aggressively distribute and
encourage the utilization of merchandising aids and promotional materials in all
Distributor’s Accounts throughout the Territory. Without in any way detracting
from the foregoing, Distributor shall reasonably participate in and diligently
implement all “trade” marketing and promotional programs that are mutually
agreed upon by HBC and Distributor from time to time. Distributor acknowledges
that (a) HBC has no obligation to market and promote the Products, and (b) HBC
makes no, and hereby disclaims any, express or implied warranty, representation,
or covenant relating to or in connection with HBC’s marketing and promotional
activities including any Global Branding and Marketing activities (as defined in
Section 13.a. below), including without limitation, as to the value,
performance, extent, effectiveness, quantity, quality, success or results of any
such activities or the lack thereof. Except as expressly provided in Section 19
below, Distributor shall have no claim against HBC and its affiliates and hereby
releases HBC and its affiliates from all and any claims by, and/or liability to,
Distributor of any nature for its failure to market and promote, or adequately
market and promote, the Products or arising from or relating to or in connection
with any Global Branding and Marketing activities procured, provided or
performed by HBC or HBC’s failure to procure, provide or perform such
activities.

 

11.           Term. Unless terminated by either party pursuant to the terms of
this Agreement, the initial term of this Agreement shall commence on the
Effective Date and shall end on the twentieth (20th) anniversary of the
Commencement Date (the “Initial Term”). After the Initial Term, this Agreement
shall, subject to being terminated by either party pursuant to the terms of this
Agreement, continue and remain in effect, unless either party gives written
notice of non-renewal to the other party at least ninety (90) days prior to the
end of the Initial Term or any subsequent anniversary of the Commencement Date,
as the case may be (collectively, the “Term”). A “Contract Year” means any
calendar year during the Term and the period from

 

7

--------------------------------------------------------------------------------


 

the Commencement Date until the close of business on December 31st of the
calendar year in which the Commencement Date falls.

 

12.           Termination.

 

a.             Termination for Cause.

 

(i)            Termination By Either Party. Without prejudice to its other
rights and remedies under this Agreement and those rights and remedies otherwise
available in equity or at law, either party may terminate this Agreement on the
occurrence of one or more of the following:

 

(A)          Breach. The other party’s material breach of a provision of this
Agreement and failure to cure such breach within thirty (30) days after
receiving written notice describing such breach in reasonable detail from the
non-breaching party; provided, however, if such breach is of a nature that it
can not reasonably be cured within thirty (30) days, then the breaching party
shall have an additional thirty (30) day period to cure such breach, providing
it immediately commences, and thereafter diligently prosecutes, in good faith,
its best efforts to cure such breach. In the event that either HBC or
Distributor exercises its right to terminate this Agreement in accordance with
this Section 12.a.(i)(A), the breaching party shall be obligated to pay to the
other party a severance payment (the “Breach Severance Payment”) in the amount
calculated as follows:  the Distributor’s “average gross profit per case” (as
defined below) multiplied by the number of cases of Products sold by the
Distributor during the most recently completed twelve (12) month period ended on
the last day of the month preceding the month in which this Agreement is
terminated. The Distributor’s “average gross profit per case” shall mean the
Distributor’s actual selling price less (i) promotion allowances, discounts,
free cases and allowance programs, and (ii) Distributor’s laid in cost of the
Products. The computation of the Distributor’s “average gross profit per case”
shall exclude the Facilitation Fee; provided that if this Agreement is
terminated by Distributor within three (3) years of the Effective Date as a
result of HBC’s breach, the severance payment shall be equal to the Breach
Severance Payment or the Final Buy-Out Contribution (as defined above),
whichever is greater.

 

(B)           Insolvency. The other party (a) makes any general arrangement or
assignment for the benefit of creditors, (b) becomes bankrupt, insolvent or a
“debtor” as defined in 11 U.S.C. § 101, or any successor statute (unless such
petition is dismissed within sixty (60) days after its original filing), (c) has
appointed a trustee or receiver to take possession of substantially all of such
party’s assets or interest in this Agreement (unless possession is restored to
such party within sixty (60) days after such taking), or (d) has substantially
all of such party’s assets or interest in this Agreement (unless such
attachment, execution or judicial seizure is discharged within sixty (60) days
after such attachment, execution or judicial seizure) attached, executed, or
judicially seized.

 

(C)           Agreement. Mutual written agreement of the parties.

 

(ii)           Termination by HBC. HBC may terminate this Agreement at any time:

 

(A) Upon written notice, and such termination will be effective immediately upon
Distributor’s receipt of such notice, if (x) Distributor sells, assigns,
delegates or transfers any of its rights and obligations under this Agreement
without having obtained HBC’s prior written consent thereto (which consent may
be withheld in HBC’s sole discretion), other than as a result of a material
change in the control of Distributor or sale by Distributor of all or
substantially all of its assets approved as provided in clause (y) below of this
Section 12.a.(ii)(A), except if such assignment, sale, delegation or transfer is
to KO or (y) there is any material change in the control of Distributor or
Distributor sells all or substantially all of its assets, without the prior
written consent of HBC, which HBC shall not be entitled to unreasonably
withhold, unless such control or assets are acquired by KO.

 

8

--------------------------------------------------------------------------------


 

(B) In the event that Distributor fails to achieve the Performance Targets
(defined and determined from time to time in accordance with the provisions of
Section 13.d. below) for any Contract Year, provided HBC has delivered to
Distributor written notice of the failure to achieve a Performance Target and
Distributor has failed to remedy the deficiency within ninety (90) days of
Distributor’s receipt of such notice, as determined by the Reports (as defined
in Section 13.d.(i)) for the most recent four (4) week period immediately
preceding the expiration of such ninety (90) day notice period.

 

(iii)          Termination by Distributor. Distributor may terminate this
Agreement at any time if HBC fails to deliver to Distributor at least ***
percent *** of the aggregate volume of all Products ordered by Distributor in
accordance with Sections 5 and 8 above over a continuous period of ninety (90)
days after the initial due date/s for delivery in accordance with Section 8.b.
above, provided Distributor has delivered to HBC written notice of such failure
and HBC has failed to remedy such deficiency within thirty (30) days of HBC’s
receipt of such notice.

 

b.             Complete or Partial Termination By HBC Without Cause and
Severance Payment.

 

(i)            HBC or any successor to HBC, shall have the right at any time,
upon sixty (60) days written notice (or such longer period as HBC may determine,
in its sole discretion) to terminate, without cause or for no reason (A) this
Agreement in its entirety (a “Complete Termination”), (B) Distributor’s right to
sell any one or more of the brands of Products identified in Exhibit A hereto,
as amended from time to time (a “Partial Product Termination”) and/or
(C) Distributor’s right to sell Products in a portion of the Territory (a
“Partial Territory Termination”). Without in any way detracting from the
foregoing, to the extent that any Partial Territory Termination by HBC relates
to any portion/s of the Territory that represents more than *** percent *** of
the Sale Volume of the entire Territory for the period ended as of the last day
of the month preceding such Partial Territory Termination, then HBC shall be
obligated to make available to Distributor replacement territory/ies reasonably
satisfactory to Distributor as set forth in Section 2(f) having Sale Volume for
the period ended the same date comparable to the Sale Volume of the portion of
the Territory/ies terminated, but only to the extent exceeding *** percent ***
of the Sale Volume of the entire Territory for the period ended the same date.

 

(ii)           In the event of a Complete Termination or Partial Product
Termination, HBC or its successor, as the case may be, shall pay to Distributor
a severance payment calculated with respect to the Products which are the
subject of the termination (the “Product Severance Payment”), calculated as
follows: the Distributor’s “average gross profit per case” (as defined above)
per Product line multiplied by the number of cases of such Products sold by
Distributor during the most recently completed twelve (12) month period ending
on the last day of the month preceding the month in which the Complete
Termination, or Partial Product Termination, as the case may be, occurs. The
Product Severance Payment shall be paid by HBC to Distributor within thirty (30)
days of the later of (A) the date of the applicable termination, and (B) HBC’s
receipt of all information reasonably necessary to support computation of the
Product Severance Payment, in a form and substance satisfactory to HBC. The
computation of the Distributor’s “average gross profit per case” shall exclude
the Facilitation Fee.

 

(iii)          In the event of a Partial Territory Termination, HBC or its
successor, as the case may be, shall pay to Distributor a severance payment with
respect to the Products which are the subject of the termination, calculated on
the same basis as the Product Severance Payment, but only with respect to that
portion of the Territory which is the subject of the Partial Territory
Termination, less the amount, if any, Distributor may receive from the assignee
of its rights under this Agreement, and shall be paid within the period provided
in Section 12.b.(ii) above (the “Territory Severance Payment”). No Territory
Severance Payment shall be payable by HBC to Distributor if, and to the extent,
HBC delivers to Distributor replacement territory/ies in accordance with
Sections 2.f. and 12.b.(i) above.

 

--------------------------------------------------------------------------------

***   Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

9

--------------------------------------------------------------------------------


 

(iv)          Proviso. If this Agreement is terminated prior to the third
anniversary of the Commencement Date and if a Product Severance Payment or
Territory Severance Payment is payable under Section 12.b.(ii) or 12.b.(iii)
above, respectively, then the Product Severance Payment or Territory Severance
Payment, as applicable, shall, subject to the last sentence of this Proviso, be
no less than (A)  *** percent *** of the “Final Buy-Out Contribution” (as
defined above) if such termination occurs within six (6) months of the
Commencement Date, (B) *** percent *** of the Final Buy-Out Contribution if such
termination occurs after six (6) months of the Commencement Date but prior to
the first anniversary of the Commencement Date, (C) *** percent *** of the Final
Buy-Out Contribution if such termination occurs after the first anniversary of
the Commencement Date, but prior to the second anniversary of the Commencement
Date, and (D) the Final Buy-Out Contribution if such termination occurs after
the second anniversary of the Commencement Date, but prior to the third
anniversary of the Commencement Date. If such termination occurs after the third
anniversary of the Commencement Date, the provisions of this Proviso shall fall
away and be of no further force and effect and any Product Severance Payment or
Territory Severance Payment that may be payable by HBC or its successor to
Distributor shall not be increased or adjusted in any way pursuant to the
provisions of this Proviso.

 

For purposes of computing the Territory Severance Payment under this Section
12.b.(iv), the Final Buy-Out Contribution shall be multiplied by a fraction, the
numerator of which shall be the Sale Volume in the terminated Territory for the
period ended on the last day of the month immediately preceding the month in
which the Partial Territory Termination occurs and the denominator of which
shall be the Sale Volume in the entire Territory for the same period. For
purposes of computing the Product Severance Payment under this Proviso, in the
event of a Partial Product Termination, the Final Buy-Out Contribution shall be
multiplied by a fraction, the numerator of which shall be the number of cases of
Products terminated by such Partial Product Termination sold by Distributor
during the twelve (12) month period ending on the last day of the month
immediately preceding the month in which the Partial Product Termination occurs
and the denominator of which shall be the total number of cases of Products sold
by Distributor for the same period.

 

c.            Distributor Termination Without Cause and Severance Payment.

 

(i)            Distributor, or any successor to Distributor, shall have the
right at any time to terminate this Agreement, without cause or for no reason,
upon two (2) years written notice to HBC if such notice is given prior to the
*** of the Commencement Date, or upon one (1) year’s written notice if such
notice is given after the *** of the Commencement Date.

 

(ii)           If Distributor exercises its right to terminate this Agreement in
accordance with Section 12.c.(i) above, Distributor shall pay to HBC a severance
payment (the “Distributor Severance Payment”) in an amount equal to
Distributor’s “average gross profit per case” (as defined above) multiplied by
the number of cases of Products sold by the Distributor during the most recently
completed twelve (12) month period ended on the last day of the month preceding
the month in which this Agreement is terminated. The computation of the
Distributor’s “average gross profit per case” shall exclude the Facilitation
Fee. If such notice is given by Distributor and thereafter, prior to the *** of
the Commencement Date, this Agreement is otherwise terminated as a result of
Distributor’s breach of this Agreement, including without limitation, arising
from the elimination of substantially all of HBC’s benefits under this Agreement
by Distributor or Distributor’s repudiation or abandonment of this Agreement
(collectively, a “Termination Breach”), within the two (2) year notice period,
then, without prejudice to any of HBC’s other rights and/or remedies, the
Distributor Severance Payment shall be ***. If after the *** of the Commencement
Date but prior to the *** of the Commencement Date termination of this Agreement
occurs due to a Termination Breach within the two (2) year notice period then,
without prejudice to any of HBC’s other rights and/or remedies, the Distributor
Severance Payment shall be ***. If, after the *** of the Commencement Date

 

--------------------------------------------------------------------------------

***   Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

10

--------------------------------------------------------------------------------


 

termination of this Agreement occurs due to a Termination Breach within the one
(1) year notice period, then, without prejudice to any of HBC’s other rights
and/or remedies, the Distributor Severance Payment shall be ***.

 

(iii)          At any time, and from time to time after Distributor gives HBC
written notice of termination, and without prejudice to, or in any way
detracting from, Distributor’s obligation to pay the Distributor Severance
Payment, HBC may elect to exercise its right to terminate this Agreement wholly
or partially with respect to any part of the Territory or one or more of the
Products prior to the expiration of any notice period, in which event HBC shall
not be liable to Distributor by reason of such termination for compensation,
reimbursement, or damages of whatsoever nature including, for (A) loss of
prospective compensation or earnings, (B) goodwill or loss thereof, or (C)
expenditures, investments, leases or any type of commitment made in connection
with the business of Distributor or in reliance on the existence of this
Agreement.

 

d.             Sole Remedy.

 

(i)               The Breach Severance Payment, Product Severance Payment and/or
the Territory Severance Payment payable by HBC to Distributor pursuant to the
provisions of Section 12.a.(i)A., Section 12.b.(ii) and/or Section 12.b.(iii)
above respectively, if any, and HBC’s repurchase of Distributor’s inventory of
Products and advertising materials pursuant to this Agreement, or Distributor’s
right to sell such inventory if not so repurchased by HBC, shall constitute
Distributor’s sole and exclusive remedy for the termination or non-renewal of
this Agreement, including, without limitation, in the case of a breach and shall
be in lieu of all other claims that Distributor may have against HBC as a result
thereof. Without in any way detracting from or limiting the provisions of
Section 12.e.(iii) below and, in addition thereto, under no circumstances shall
HBC be liable to Distributor by reason of the termination or non-renewal of this
Agreement for compensation, reimbursement or damages of whatsoever nature
including, without limitation, for (A) loss of prospective compensation or
earnings, (B) goodwill or loss thereof, or (C) expenditures, investments, leases
or any type of commitment made in connection with the business of Distributor or
in reliance on the existence of this Agreement.

 

(ii)              The Breach Severance Payment and/or the Distributor Severance
Payment payable by Distributor to HBC pursuant to the provisions of Section
12.a.(i)(A). and Section 12.c.(ii) above respectively, if any, and HBC’s
repurchase of Distributor’s inventory of Products and advertising materials
pursuant to Section 12.e.(iv) below, or Distributor’s right to sell such
inventory if not so repurchased by HBC, shall constitute HBC’s sole and
exclusive remedy for the termination or non-renewal of this Agreement,
including, without limitation, in the case of a breach and shall be in lieu of
all other claims that HBC may have against Distributor as a result thereof.
Without in any way detracting from or limiting the provisions of Section
12.e.(iii) below and, in addition thereto, under no circumstances shall
Distributor be liable to HBC by reason of the termination or non-renewal of this
Agreement for compensation, reimbursement or damages of whatsoever nature
including, without limitation, for (A) loss of prospective compensation or
earnings, (B) goodwill or loss thereof, or (C) expenditures, investments, leases
or any type of commitment made in connection with the business of HBC or in
reliance on the existence of this Agreement.

 

e.             Other Terms Pertaining to Termination. In the event of the
termination of this Agreement for any reason whatsoever (and whether such
termination is due to the breach of any of the provisions of this Agreement by
any party and/or itself is in breach of the Agreement or otherwise):

 

(i)            HBC shall have the right to cancel all of Distributor’s purchase
orders for affected Products accepted but remaining unfilled as of the date of
termination;

 

--------------------------------------------------------------------------------

***   Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

11

--------------------------------------------------------------------------------


 

(ii)           All amounts payable by Distributor to HBC or by HBC to
Distributor shall be accelerated and shall immediately become due unless such
termination results from the other’s breach of this Agreement;

 

(iii)          Except for the sole remedy provisions in Sections 12.d.(i) and
(ii), neither party shall be liable to the other party in contract, tort or on
any other theory of liability for any damage, loss, cost or expense (whether
general, special, indirect, incidental, consequential or punitive) suffered,
incurred or claimed by the other party as a result of or related to such breach
and/or termination (even if the termination results from a breach and the
breaching party has been advised of the possibility of such damages), including,
without limitation, loss of anticipated profits or goodwill, loss of or damage
to goodwill or business reputation or any loss of investments or payments made
by either party in anticipation of performing under this Agreement; and

 

(iv)          HBC and Distributor shall each have the option, exercisable upon
written notice to the other within thirty (30) days after the date of
termination hereof, to cause HBC to repurchase all affected Products in
Distributor’s inventory and current advertising materials (providing such
Products and advertising materials are in saleable condition) at the prices paid
or payable for such Products by Distributor (less any freight and insurance
charges), F.O.B., Distributor’s premises.

 

(v)           Any Breach Severance Payment, Product Severance Payment, Territory
Severance Payment and/or Distributor Severance Payment, and any applicable
multiple, percentage or variation thereof (each, for purposes of this Section
12e.(v), a “Severance Payment”) payable in accordance with this Agreement by
either HBC or Distributor in the event of termination of this Agreement shall
constitute reasonable liquidated damages and is not intended as a forfeiture or
penalty. HBC and Distributor agree that it would be impractical and extremely
difficult to estimate the total detriment suffered by either party as a result
of termination of this Agreement pursuant to this Section 12, and that under the
circumstances existing as of the Effective Date, the applicable Severance
Payment represents a reasonable estimate of the damages which either HBC or
Distributor will incur as a result of such applicable termination. Therefore,
HBC and Distributor agree that a reasonable estimate of the total detriment that
either party would suffer in the event of termination of this Agreement pursuant
to this Section 12 is an amount equal to the applicable Severance Payment. The
foregoing provision shall not waive or affect either party’s indemnity
obligations or the parties’ respective rights to enforce those indemnity
obligations under this Agreement, or waive or affect either party’s obligations
with respect to any other provision of this Agreement which by its terms
survives the termination of this Agreement.

 

f.              Continued Supply of Products After Termination. In the event HBC
continues to supply Products to Distributor for any reason following the
termination of this Agreement, Distributor acknowledges and agrees that any such
action shall not constitute a waiver of HBC’s rights under this Agreement or a
reinstatement, renewal or continuation of the term of this Agreement. HBC and
Distributor agree that if HBC continues to supply Products to Distributor
following the termination of this Agreement, (i) Distributor shall be prohibited
from selling or otherwise transferring Products except to Distributor’s Accounts
within the Territory, (ii) Distributor shall promptly pay the prices of the
Products in full (without deduction or set-off for any reason) in accordance
with the payment terms set forth in HBC’s invoice, and (iii) HBC shall have the
right, in its sole discretion, to discontinue supplying Products to Distributor
at any time, without notice to Distributor.

 

g.             Distributor’s Obligations After Notice of Termination.

 

(i)            During any period after either party gives the other notice of
termination of this Agreement and until actual termination of this Agreement,
Distributor shall (A) continue to perform of all of Distributor’s obligations
under this Agreement, including without limitation, all of Distributor’s
obligations under Section 3 above, (B) not cause or permit the Products or the
Trademarks to be prejudiced

 

12

--------------------------------------------------------------------------------


 

in any manner, (C) not eliminate, reduce or replace the listings, shelf space,
positioning and/or other benefits enjoyed by the Products, and (D) generally
cooperate with HBC in relation to the transition to any new distributor
appointed by HBC for the Territory.

 

(ii)              For a period of thirty (30) days after termination of this
Agreement for any reason, Distributor shall not tortiously interfere with any
listings, shelf space, or positioning for the Products.

 

13.           Annual Business Plan; Minimum Distribution Levels; Promotion.

 

a.             During the Term, HBC shall have primary responsibility for the
overall global branding and positioning of the Products, as well as brand and
image marketing for the Products, in such form and manner and of such nature and
to such extent as may be determined by HBC in its sole and absolute discretion
from time to time (“Global Branding and Marketing”). Distributor acknowledges
and agrees that HBC makes no express or implied warranty, representation or
covenant relating to or in connection with any Global Branding and Marketing
activities, including without limitation, as to the value, performance, extent,
effectiveness, quantity, quality, success or results of any such activities or
the lack thereof. Except as set forth in Section 19 below, Distributor shall not
have any claim against HBC and its affiliates and hereby releases HBC and its
affiliates from all and any claims by, and liability to, Distributor of any
nature for its failure to market and promote, or adequately market and promote,
the Products or arising from or relating to or in connection with any Global
Branding and Marketing activities procured, provided or performed by HBC or
HBC’s failure to procure, provide or perform such activities.

 

b.             Not less than sixty (60) days before the end of each Contract
Year, HBC and Distributor shall mutually review the conditions of the
marketplace, Distributor’s efforts to achieve sales and its results, including
year over year performance, as well as a proposed annual sales, promotion, and
trade marketing plan (“Annual Business Plan”) for the next Contract Year
prepared by Distributor. Such review shall include discussion on marketing
efforts and proposed programs to be implemented to improve the distribution
and/or sales velocity of the very lowest selling (measured by sales velocity)
SKU/s of Products, if appropriate, and/or the possible deletion from
distribution, if appropriate, of the very lowest selling (measured by sales
velocity) SKU/s of Products but in accordance with and subject to the provisions
of Section 13.f. below. Such Annual Business Plan shall cover such matters as
may be appropriate including specific account placement performance objectives,
merchandising goals, specific account and channel objectives for specified
distribution channels, distribution goals, a sales and marketing spending plan
and a strategy for maximizing sales and growth of market share. Additionally, if
the Territory has an ethnic market or concentration, the Annual Business Plan
shall address such specific ethnic segments, including retail promotions,
point-of-sale allocations and special events for ethnic segments. The Annual
Business Plan shall not detract from the provisions of Section 10 above.
Distributor shall fully implement such Annual Business Plan in the following
Year.

 

c.             Not less than sixty (60) days before the end of the then-current
Contract Year, HBC and Distributor shall mutually agree, in writing, on the
minimum distribution levels to be achieved and maintained by Distributor for the
Products throughout the next Contract Year (the “Minimum Distribution Levels”).
Should the parties have failed, for whatsoever reason, to mutually agree upon
the Minimum Distribution Levels to be achieved and maintained by Distributor for
the Products throughout the next Contract Year, the same shall be determined by
reference to the process described in Section 13.d below. The parties shall
perform all of their respective obligations under this Section except that
Distributor shall not be obligated to achieve and maintain the Minimum
Distribution Levels until the expiration of the six (6) month period immediately
following the Commencement Date of this Agreement.

 

d.             HBC and Distributor shall also agree to performance targets to be
achieved and maintained by Distributor for the forthcoming calendar year of this
Agreement (collectively, the “Performance Targets”). The Performance Target for
the 2008 calendar year will be to integrate Products

 

13

--------------------------------------------------------------------------------


 

into the Distributor distribution system and within a reasonable time to improve
the distribution levels and quality thereof and extent of SKU’s in distribution
in all Distributor’s Accounts within the Territory above existing levels at the
commencement of this Agreement. In years subsequent to 2008 Performance Targets
shall consist of executional measures such as distribution levels, quality of
distribution, extent of SKU’s in distribution, displays and shelf space and
positioning on shelves and in coolers, as mutually agreed. For the avoidance of
doubt, neither Minimum Distribution Levels nor Performance Targets will include
volume requirements.

 

If the parties are unable to agree to the Performance Targets for any calendar
year commencing with the 2009 calendar year, prior to the commencement of each
such calendar year, then the Performance Targets for such year shall be as
follows:

 

(i)            The Minimum Distribution Levels that shall be required to be
achieved and maintained on average during the year for the Monster Energy brand
shall be not less than the national average distribution levels of the leading
energy brand within the Territory measured at the commencement of each
applicable year, which shall be primarily determined with reference to the
Nielsen reports (Scantrack) or IRI (Infoscan) or equivalent reports (the
“Reports”). If the Monster Energy brand is, during such year, the leading energy
brand within the Territory, then such Minimum Distribution Levels shall at a
minimum be not less than the national average distribution levels of the second
leading energy brand within the Territory measured at the commencement of each
applicable year;

 

(ii)           The Minimum Distribution Levels that shall be required to be
achieved and maintained for Products other than Monster Energy brand, shall be
commercially reasonable levels from time to time in light of the distribution
levels and velocities of comparable products in the Territory and the
distribution levels and velocities achieved by Distributor and/or its
sub-distributors with regard to Distributor’s other energy brands at the time;

 

(iii)          A commercially reasonable representation of all SKU’s of Products
shall be required to be in distribution throughout the year in reasonable
positioning on shelves, which shall take into account retailer willingness to
sell all of the SKU’s of Products, shelf space limitations and other
commercially reasonable factors that may be applicable in the market; and

 

e.             The Minimum Distribution Levels for the Products that shall be
required to be achieved and maintained by Distributor for the Products shall be
reduced to the extent only that actual distribution levels are eroded as a
direct result of (A) HBC’s failure to deliver Products in accordance with this
Agreement or (B) HBC’s failure to obtain the listing of a Product SKU in a
retail chain for which HBC and Distributor have agreed in writing that HBC is to
be solely responsible, or (C) HBC’s failure to contribute its agreed share of
the parties funding obligation as set forth in Exhibit G.

 

f.              The parties agree to periodically meet in order to discuss
performance of the lowest selling SKU/s of Products and to delete from
distribution in the Territory any SKU/s the parties mutually agree in writing,
provided that HBC will not unreasonably withhold its approval to the deletion of
any applicable SKU/s. HBC may withhold its approval to deletion of any SKU/s if
any applicable SKU/s has/have sufficient sales velocity or is/are capable of
delivering sufficient sales velocity in any one or more of Distributor’s
Accounts or any one or more regions, as the case may be, to make such SKU/s
economically viable to continue in distribution in such one or more of
Distributor’s Accounts or in any one or more regions, as the case may be.
Notwithstanding the foregoing, unless mutually agreed in writing, in no event
shall more than  ***  percent *** of the total number of SKU’s be deleted from
distribution in any rolling *** period.

 

g.             Promotional activities shall be regulated as follows:

 

--------------------------------------------------------------------------------

***   Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

14

--------------------------------------------------------------------------------


 

(i)            The estimated costs of promotional activities shall be allocated
equally between HBC and Distributor thirty (30) days prior to the commencement
of a calendar year on a cost per-case basis of Products.

 

(ii)           The promotional activities costs are to be shared between
Distributor and HBC as set forth in Exhibit G. The parties agree that the costs
for the Promotional Activities shall be reconciled each quarter and that the
estimate for the costs of Promotional Activities in the subsequent quarter may
be adjusted provided there is mutual agreement.

 

(iii)          HBC and Distributor shall periodically meet and may mutually
agree to further programs and campaigns not included in the Promotional
Activities.

 

(iv)          Distributor shall continue its business in the ordinary course
including the provision, utilization, and maintenance of coolers, other
refrigeration equipment and vending machines. Distributor shall be responsible
for creating marketing materials for submission to HBC for its final written
approval. Distributor shall not use marketing materials unless approved by HBC
in writing; provided that if HBC does not notify Distributor that it objects to
any suggested marketing materials within fifteen (15) days after receipt of such
materials from Distributor, HBC shall be deemed to have approved such suggested
marketing materials.

 

14.           National Accounts. The provisions of this Section shall apply only
to accounts that have been assigned exclusively to Distributor in terms of
Exhibit C hereto. Distributor agrees that should HBC wish to supply Products to
any National Account (as defined below), HBC shall be entitled to make
arrangements directly with such National Account and establish the terms of sale
of Products to such National Account and the prices therefor, which shall take
into account the prices then being offered by Distributor and/or other
distributors within whose territory the National Account has outlets, to such
National Account or similar categories of customer. “National Account” shall
mean a customer that sells at retail in more than fifty (50) stores and in
multiple states. Should such National Account have one or more outlets within
the Territory (“Outlets”), and agree to Outlets being serviced by Distributor,
Distributor agrees to service the Outlets in accordance with such arrangements
and on the same terms and at the same prices as HBC shall have agreed with the
National Account concerned. Notwithstanding the foregoing, Distributor shall be
entitled to elect not to service the Outlets by giving prompt written notice of
such election to HBC. Should the National Account not agree to the Outlets being
serviced by Distributor or should Distributor elect not to service the Outlets,
HBC shall be entitled to service the Outlets directly. Both Distributor and HBC
agree to use reasonable commercial good faith efforts to obtain the agreement of
National Accounts to use DSD distribution with respect to the National Accounts.
To the extent HBC services the Outlets directly and to the extent that HBC makes
a commitment for funds or support in excess of what was agreed to by
Distributor, any such excess shall be borne by HBC. In the event HBC services
the Outlets directly, HBC shall pay to Distributor, during the remaining term of
this Agreement, an amount equal to ***  percent *** of the Distributor’s average
gross profit per case per Product line, calculated in accordance with the
provisions of Section 12.a.(i)(A) above, for each case of Products sold by HBC
to the Outlets within a reasonable time after receipt by HBC of all information
necessary for the computation of the amount due under this Section 14, but in no
event more frequently than twice per calendar year. For the purposes of this
Agreement, the number of cases of Products sold by HBC to the Outlets during any
period shall be determined by multiplying the total number of cases of Products
sold by HBC directly to such National Account or regional division of such
National Account, as the case may be, during the period concerned, by a
fraction, the numerator of which shall be the number of Outlets within the
Territory and the denominator of which shall be the total number of Outlets that
the National Account has within the United States or within the regional
division of such customer, as the case may be. Distributor shall not be liable
to pay the Facilitation Fee on HBC’s direct sales to National Accounts.

 

--------------------------------------------------------------------------------

***   Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

15

--------------------------------------------------------------------------------


 

15.           Exclusion of Damages.

 

a.             EXCEPT FOR DAMAGES DIRECTLY RESULTING FROM INDEMNITY OBLIGATIONS
PROVIDED IN SECTION 19, WITHOUT IN ANY WAY DETRACTING FROM OR LIMITING THE
PROVISIONS OF SECTIONS 12.d. or 12.e.(iii) ABOVE AND, IN ADDITION THERETO,
NEITHER PARTY SHALL BE LIABLE FOR ANY CONSEQUENTIAL, INCIDENTAL, SPECIAL, OR
EXEMPLARY DAMAGES (INCLUDING, WITHOUT LIMITATION, DAMAGES FOR LOSS OF PROFITS,
LOSS OF GOODWILL, BUSINESS INTERRUPTION, LOSS OF BUSINESS OPPORTUNITY, OR ANY
OTHER PECUNIARY LOSS) SUFFERED BY THE OTHER RELATED TO OR ARISING OUT OF THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND/OR THE USE OF OR
INABILITY TO USE OR SELL THE PRODUCTS, AND/OR FROM ANY OTHER CAUSE WHATSOEVER,
EVEN IF IT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

b.             EACH AND EVERY PROVISION OF THIS AGREEMENT WHICH PROVIDES FOR A
LIMITATION OF LIABILITY OR WARRANTIES, DISCLAIMER, OR EXCLUSION OF DAMAGES, IS
EXPRESSLY INTENDED TO BE SEVERABLE AND INDEPENDENT FROM ANY OTHER PROVISION,
SINCE THOSE PROVISIONS REPRESENT SEPARATE ELEMENTS OF RISK ALLOCATION BETWEEN
THE PARTIES, AND SHALL BE SEPARATELY ENFORCED.

 

16.           Distributor’s Representations and Warranties. Distributor
represents and warrants to HBC that (a) it has the right and lawful authority to
enter into this Agreement, and (b) the execution, delivery and performance of
this Agreement will not cause or require Distributor to breach any obligation
to, or agreement or confidence with, any other person or entity.

 

17.           HBC’s Representations and Warranties.

 

a.             HBC represents and warrants to Distributor that (i) it has the
right and lawful authority to enter into this Agreement, and (ii) the execution,
delivery and performance of this Agreement will not cause or require HBC to
breach any obligation to, or agreement or confidence with, any other person or
entity.

 

b.             HBC warrants that all Products, all food additives in the
Products, or all substances for use in, with, or for the Products, comprising
each shipment or other delivery hereby made by HBC to, or on the order of,
Distributor are hereby guaranteed as of the date of such shipment to be, on such
date, not adulterated or misbranded within the meaning of the Federal Food, Drug
and Cosmetic Act, as amended, including the Food Additives Amendment of 1958
(the “Act”) or within the meaning of any substantially identical and applicable
state food and drug law, if any, and are not articles which may not under the
provisions of Sections 404, 505, or 512 of the Act, be introduced into
interstate commerce.

 

c.             HBC warrants that all Products shall be merchantable.

 

d.             Distributor’s sole and exclusive remedy for HBC’s breach of HBC’s
representations in Sections 17.b. and 17.c above shall be as provided for in
Section 19.b. below.

 

18.           Limitation of Warranty. HBC MAKES NO REPRESENTATIONS OR
WARRANTIES, EXPRESSED OR IMPLIED (INCLUDING THE IMPLIED WARRANTIES OF
NON-INFRINGEMENT, MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE) EXCEPT
THOSE SET FORTH IN SECTION 17 ABOVE.

 

16

--------------------------------------------------------------------------------


 

19.           Indemnification.

 

a.             Distributor shall indemnify, defend, and hold harmless HBC and
its officers, directors, agents, employees, shareholders, legal representatives,
successors and assigns, and each of them, from loss, liability, costs, damages,
or expenses from any and all claims, actions and suits, instituted by any third
party, whether groundless or otherwise, and from and against any and all third
party claims, liabilities, judgments, losses, damages, costs, charges,
attorney’s fees, and other expenses of every nature and character arising from
the breach of Distributor’s express representations and warranties under this
Agreement by Distributor or its agents, employees, subcontractors,
sub-distributors or others acting on its behalf, provided that HBC gives
Distributor written notice of any indemnifiable claim and HBC does not settle
any claim without Distributor’s prior written consent.

 

b.             HBC shall indemnify, defend, and hold harmless Distributor and
its officers, directors, agents, employees, shareholders, legal representatives,
successors, assigns, and customers, and each of them, from loss, liability,
costs, damages, or expenses from any and all claims, actions and suits
instituted by any third party, whether groundless or otherwise, and from and
against any and all such third party claims, liabilities, judgments, losses,
damages, costs, charges, attorney’s fees, and other expenses of every nature and
character and all Distributor’s direct documented costs to store, transport,
test and destroy all unsellable Products and advertising materials arising from
(i) the breach of HBC’s express representations and warranties under this
Agreement or those of its agents, employees, subcontractors or others acting on
its behalf, (ii) any impurity, adulteration, deterioration in or misbranding of
any Products sold to Distributor by HBC, (iii) any prior distributor of Products
in the Territory, (iv) any HBC marketing, advertising, promotion, labeling,
Global Branding and Marketing, and the Trademarks, Copyrights, Patents, Know-How
or other intellectual property relating to the Products, or (v) the fact that
the Products (A) are not safe for the purposes for which goods of that kind are
normally used, (B) do not comply with applicable health, safety, and
environmental standards imposed in the Territory, or (C) do not comply with the
Safety Orders of the State of California Division of Industrial Safety and
Proposition 65; provided that Distributor gives HBC written notice of any
indemnifiable claim and Distributor does not settle any claim without HBC’s
prior written consent.

 

c.             If any action or proceeding is brought against Distributor, HBC
or any other indemnified party under Section 19.a. or 19.b. (the “Indemnified
Party”), the Indemnified Party shall promptly notify the party required to
provide indemnification (the “Indemnifying Party”) in writing to that effect. If
the Indemnified Party fails to promptly notify the Indemnifying Party, the
Indemnified Party shall be deemed to have waived any right of indemnification
with respect to such claim to the extent (but only to the extent) any delay in
such notice prejudice’s the Indemnifying Party’s ability to defend such action,
suit or proceeding. The Indemnifying Party shall have the right to defend such
action or proceeding at the Indemnifying Party’s sole cost by counsel
satisfactory to Indemnifying Party. If the Indemnifying Party fails to promptly
defend or otherwise settle or finally resolve such action, suit or proceeding,
Indemnified Party may defend such action, suit or proceeding using counsel
selected by Indemnified Party, and the Indemnifying Party shall reimburse
Indemnified Party for any resulting loss, damages, costs, charges, attorney’s
fees, and other expenses and the related costs of defending such action, suit or
proceeding.

 

d.             The parties agree that the provisions contained in this Section
shall survive the termination or expiration of this Agreement.

 

20.           Insurance. During the term of this Agreement and for a period of
two (2) years thereafter, HBC and Distributor agree to maintain policies of
insurance of the nature and amounts specified below, which shall provide the
other party as an additional insured (providing for a waiver of subrogation
rights and endeavoring to provide for not less than thirty (30) days written
notice of any modification or termination of coverage), and each party shall
provide to the other party with a certificate of insurance evidencing such
insurance, in a form satisfactory to such party:

 

17

--------------------------------------------------------------------------------


 

·              Commercial General Liability, including contractual liability
coverage, with limits of at least $1,000,000 per occurrence; Bodily Injury and
Property Damage / $1,000,000; Personal and Advertising Injury / $1,000,000;
Products/Completed Operations / $2,000,000 General Aggregate.

 

·              Excess or Umbrella Liability with a limit of not less than
$5,000,000 per occurrence over the insurance coverage described above.

 

·              Other statutory insurance required by the applicable laws of the
Territory.

 

For any claims under this Agreement, the applicable party’s insurance shall be
deemed to be primary and not contributing to or in excess of any similar
coverage purchased by the other party. All deductibles payable under an
applicable policy shall be paid by the party responsible for purchasing such
policy. All such insurance shall be written by companies authorized to do
business in the state or states where the work is to be performed and having at
least the ratings of the respective parties current insurers, unless not
obtainable at commercially reasonable rates in light of previous premiums.

 

21.          Competing Products. Distributor shall not market, sell or
distribute in the Territory Energy Drink/s (the “Competing Products”), or
product/s likely to be confused with, any of the Products, except that
Distributor may market, sell and distribute in the Territory Competing Products
that  ***.

 

22.           Amendment. Except to the extent otherwise expressly permitted by
this Agreement, no amendment of, or addition to, this Agreement shall be
effective unless reduced to a writing executed by the duly authorized
representatives of both parties.

 

23.           Assignment. Neither party may assign its rights or delegate its
obligations hereunder without the prior written consent of the other. Any
purported assignment or delegation, in the absence of written consent, shall be
void.

 

24.           No Agency. The relationship between HBC and Distributor is that of
a vendor to its vendee and nothing herein contained shall be construed as
constituting either party the employee, agent, independent contractor, partner
or co-venturer of the other party. Neither party shall have any authority to
create or assume any obligation binding on the other party.

 

25.           Governing Law. This Agreement shall be governed by and interpreted
in accordance with the laws of the State of California (without reference to its
law of conflict of laws).

 

--------------------------------------------------------------------------------

***   Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

18

--------------------------------------------------------------------------------


 

26.           Arbitration. Any dispute, controversy or claim arising out of or
relating to this Agreement or the breach or termination hereof shall be settled
by binding arbitration conducted by JAMS/Endispute (“JAMS”) in accordance with
JAMS Comprehensive Arbitration Rules and Procedures (the “Rules”). The
arbitration shall be heard by one arbitrator to be selected in accordance with
the Rules, in Orange County, California. Judgment upon any award rendered may be
entered in any court having jurisdiction thereof. Within seven (7) calendar days
after appointment the arbitrator shall set the hearing date, which shall be
within ninety (90) days after the filing date of the demand for arbitration
unless a later date is required for good cause shown and shall order a mutual
exchange of what he/she determines to be relevant documents and the dates
thereafter for the taking of up to a maximum of five (5) depositions by each
party to last no more than five (5) days in aggregate for each party. Both
parties waive the right, if any, to obtain any award for exemplary or punitive
damages or any other amount for the purpose or imposing a penalty from the other
in any arbitration or judicial proceeding or other adjudication arising out of
or with respect to this Agreement, or any breach hereof, including any claim
that said Agreement, or any part hereof, is invalid, illegal or otherwise
voidable or void. In addition to all other relief, the arbitrator shall have the
power to award reasonable attorneys’ fees and costs to the prevailing party. The
arbitrator shall make his or her award no later than seven (7) calendar days
after the close of evidence or the submission of final briefs, whichever occurs
later. The decision of the arbitrator shall be final and conclusive upon all
parties. Notwithstanding anything to the contrary, if either party desires to
seek injunctive or other equitable relief that does not involve the payment of
money, then those claims shall be brought in a state or federal court located in
Orange County, California, and the parties hereby irrevocably and
unconditionally consent to personal jurisdiction of such courts and venue in
Orange County, California in any such action for injunctive relief or equitable
relief.

 

27.           Force Majeure.

 

a.             Neither party shall be liable for any delays in delivery or
failure to perform or other loss due directly or indirectly to unforeseen
circumstances or causes beyond such party’s reasonable control (each,
individually, a “Force Majeure Event”) including, without limitation: (a) acts
of God, act (including failure to act) of any governmental authority (de jure or
de facto), wars (declared or undeclared), governmental priorities, port
congestion, riots, revolutions, strikes or other labor disputes, fires, floods,
sabotage, nuclear incidents, earthquakes, storms, epidemics; or (b) inability to
timely obtain either necessary and proper labor, materials, ingredients,
components, facilities, production facilities, energy, fuel, transportation,
governmental authorizations or instructions, material or information. The
foregoing shall apply even though any Force Majeure Event occurs after such
party’s performance of its obligations is delayed for other causes but only
during the period of the applicable Force Majeure Event.

 

b.             The party affected by a Force Majeure Event shall give written
notice to the other party of the Force Majeure Event within a reasonable time
after the occurrence thereof, stating therein the nature of the suspension of
performance and reasons therefore. Such party shall use its commercially
reasonable efforts to resume performance as soon as reasonably possible. Upon
restoration of the affected party’s ability to perform its obligations
hereunder, the affected party shall give written notice to the other party
within a reasonable time.

 

28.           Merger. This Agreement and the attached Exhibits contains the
entire agreement between the parties to this Agreement with respect to the
subject matter of this Agreement, is intended as a final expression of such
parties’ agreement with respect to such terms as are included in this Agreement,
is intended as a complete and exclusive statement of the terms of such
agreement, and supersedes all negotiations, stipulations, understandings,
agreements, representations and warranties, if any, with respect to such subject
matter, which precede the execution of this Agreement.

 

29.           Waivers. No waiver of any provision hereof or of any terms or
conditions will be effective unless in writing and signed by the party against
which enforcement of the waiver is sought.

 

19

--------------------------------------------------------------------------------


 

30.           Product Recall. If any governmental agency or authority issues a
recall or takes similar action in connection with the Products, or if HBC
determines that an event, incident or circumstance has occurred which may
require a recall or market withdrawal, HBC shall advise Distributor of the
circumstances by telephone or facsimile. HBC shall have the right to control the
arrangement of any Product recall, and Distributor shall cooperate in the event
of a Product recall with respect the reshipment, storage or disposal of recalled
Products, the preparation and maintenance of relevant records and reports, and
notification to any recipients or end users. HBC shall pay all reasonable
expenses incurred by Distributor of such a recall, including the costs of
destroying Products. Distributor, shall promptly refer to HBC for exclusive
response to all customer or consumer complaints involving the health, safety,
quality, composition or packaging of the Products, or which in any way could be
detrimental to the image or reputation of HBC or the Products, and shall notify
HBC of any governmental, customer or consumer inquiries regarding the Products
about which Distributor becomes aware.

 

31.           Interpretation. In the event of any ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as drafted
jointly by the parties and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement. No provision of this Agreement shall be construed
against any party on the grounds that such party or its counsel drafted that
provision.

 

32.           Severability. Each provision of this Agreement will be valid and
enforceable to the fullest extent permitted by law. If any provision of this
Agreement or the application of the provision to any person or circumstance
will, to any extent, be invalid or unenforceable, the remainder of this
Agreement, or the application of the provision to persons or circumstances other
than those as to which it is held invalid or unenforceable, will not be affected
by such invalidity or unenforceability, unless the provision or its application
is essential to this Agreement. The parties shall replace any invalid and/or
unenforceable provision with a valid and enforceable provision that most closely
meets the aims and objectives of the invalid and/or unenforceable provision.

 

33.           Provisions Required of a Federal Contractor. If reasonably
required by Distributor, HBC shall use its commercially reasonable best efforts
to deliver to Distributor such warranties and/or representations in the form
that HBC has customarily provided to governmental authorities and/or agencies to
facilitate sales by Distributor to Distributor’s Accounts requiring such
warranties and/or representations. Such representations shall be in favor of
such governmental authorities and/or agencies and may include one or more or all
of the following topics:

 

a.             Made in America. The Products were mined or produced in the 50
United States, the District of Columbia, or such other U.S. possession as is
permitted by The Buy American Act, or that the Aluminum Bottles qualify as a
domestic end product under said Act.

 

b.           Nondiscrimination in Employment. Unless this contract is exempted,
there is be incorporated in an applicable warranty and/or representation
reference to the provisions of Section 202, the equal opportunity clause of
Executive Order 11246, as amended, Section 60.7415, the affirmative action
clause of the regulations under the Rehabilitation Act of 1973, and Section
60.250.5, the affirmative action clause of the regulations under 38 U.S.C. §
4212, the Vietnam Era Veterans’ Readjustment Assistance Act of 1974,  and
similar state and local law requirements.

 

c.            Executive Order 13201 Compliance (Beck Rights). If applicable, HBC
agrees to comply with the provisions of 29 C.F.R. Part 470.

 

d.           31 U.S.C.S. Section 1352 Compliance. If applicable, HBC shall
comply with 31 U.S.C.S. § 1352.

 

20

--------------------------------------------------------------------------------


 

If HBC fails to provide or comply with any such warranty and/or representation
in a timely fashion or at all, then such failure shall not entitle Distributor
to make any claim for breach or termination of this Agreement or allow
Distributor to enforce any remedy under this Agreement as a result of
non-compliance with or a violation of any such warranties or representations.

 

34.           Notices. All notices or other communications required or permitted
to be given to a party to this Agreement shall be in writing and shall be
personally delivered, sent by certified mail, postage prepaid, return receipt
requested, or sent by an overnight express courier service that provides written
confirmation of delivery, to such party at the following respective address:

 

If to HBC:

 

Hansen Beverage Company
550 Monica Circle, Suite 201
Corona, California 92880
Attention:  Chief Executive Officer
Telecopy:  (951) 739-6210

 

with a copy to:

 

Solomon Ward Seidenwurm & Smith LLP
401 B Street, Suite 1200
San Diego, California  92101
Attention:  Norman L. Smith, Esq.
Telecopy:  (619) 231-4755

 

If to Distributor:

 

 

Attention:                                   
Telecopy:

 

with a copy to:

 

 

Each such notice or other communication shall be deemed given, delivered and
received upon its actual receipt, except that if it is sent by mail in
accordance with this Section, then it shall be deemed given, delivered and
received three (3) days after the date such notice or other communication is
deposited with the U.S. Postal Service in accordance with this Section. Any
party to this Agreement may give a notice of a change of its address to the
other party to this Agreement.

 

35.           Third-Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended or shall be construed to give any person or entity, other
than the parties to this Agreement and their successors and permitted assigns,
any legal or equitable right, remedy or claim under or in respect of any
agreement or any provision contained in this Agreement.

 

21

--------------------------------------------------------------------------------


 

36.           Further Assurances. Each party to this Agreement will execute all
instruments and documents and take all actions as may be reasonably required to
effectuate this Agreement.

 

37.           Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original and all of which together shall constitute
one document.

 

38.           Confidentiality. During the Term, each party shall maintain in
strict confidence all commercial information disclosed by the other party (which
obligation shall expressly survive termination of this Agreement for any
reason); provided however that such commercial information shall not include any
information which (a) is in the public domain except through any intentional or
negligent act or omission of the non-disclosing party (or any agent, employee,
shareholder, director, officer, or independent contractor of or retained by such
other party or any of its affiliates, (b) can be shown by clear and convincing
tangible evidence to have been in the possession of the non-disclosing party
prior to disclosure by the disclosing party, (c) is legally and properly
provided to the non-disclosing party without restriction by an independent third
party that is under no obligation of confidentiality to the disclosing party and
that did not obtain such information in any illegal or improper manner or
otherwise in violation of any agreement with the disclosing party, (d) is
disclosed without any restrictions of any kind by the disclosing party to third
parties on a regular basis without any measures being taken, whether explicitly
or implicitly, by the disclosing party to protect the confidentiality of such
information, or (e) is independently generated by any employee or independent
contractor of or retained by the non-disclosing party, and such employee or
independent contractor has no knowledge of any of such commercial information.

 

(Signature page/s follows.)

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this Agreement as of the date first above written.

 

HANSEN BEVERAGE COMPANY

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Its:

 

 

Its:

 

 

23

--------------------------------------------------------------------------------


 

EXHIBIT A
[form of] Monster Energy Distribution Agreement

 

INITIAL PRODUCT LIST

 

Category (All SKU’s)

 

 

 

 

 

 

 

MONSTER

 

X

 

 

 

 

 

MONSTER ASSAULT

 

X

 

 

 

 

 

MONSTER BFC

 

X

 

 

 

 

 

MONSTER KHAOS

 

X

 

 

 

 

 

MONSTER LO CARB

 

X

 

 

 

 

 

MONSTER M80

 

X

 

 

 

 

 

MONSTER MIXXD

 

X

 

 

 

 

 

ALL JAVA MONSTER SKU’s (including Originale, Mean Bean, Loca Moca, Nut-UP,
Russian, Irish Blend, Lo-Ball, and Chai Hai)

 

X

 

 

 

 

 

MONSTER HITMAN ENERGY SHOOTER

 

X

 

 

 

 

 

MONSTER HEAVY METAL

 

X

 

 

 

 

 

LOST ENERGY 16 02. SKU’s (Regular, Five-O and Cadillac)

 

X

 

 

 

 

 

RUMBA/SAMBA/TANGO ENERGY

 

X

 

 

24

--------------------------------------------------------------------------------


 

EXHIBIT B
[form of] Monster Energy Distribution Agreement

 

THE TERRITORY

 

To be provided by HBC

 

In the event of a dispute with respect to territorial boundaries between two
adjacent distributors, Hansen Beverage Company shall have the right to decide
such dispute in its sole discretion, and any such decision shall be final and
binding upon the parties.

 

25

--------------------------------------------------------------------------------


 

EXHIBIT C
[form of] Monster Energy Distribution Agreement

 

THE ACCOUNTS

 

Account Type

 

The Distributor’s
Accounts
Exclusive***, ****

 

The Distributor’s
Accounts

Non-Exclusive***, ****

 

Accounts
Reserved for HBC***,
****

 

Convenience Stores

 

 

 

 

 

 

 

Chain Convenience Stores

 

 

 

 

 

 

 

Deli’s

 

 

 

 

 

 

 

Independent Grocery

 

 

 

 

 

 

 

Chain Grocery

 

 

 

 

 

 

 

Mass Merchandisers

 

 

 

 

 

 

 

Drug Stores

 

 

 

 

 

 

 

Schools

 

 

 

 

 

 

 

Hospitals

 

 

 

 

 

 

 

Health Food Stores

 

 

 

 

 

 

 

Military –ONLY AAFES, NEXCOM, MCX, and USCG for Exchanges / Shopettes /
Convenience Stores / Class 6 Stores / vending for the Continental United States
(“CONUS”)

 

 

 

 

 

 

 

Military –ONLY AAFES, NEXCOM, MCX, and USCG for Exchanges / Shopettes /
Convenience Stores / Class 6 Stores / vending for Outside the Continental United
States (“OCONUS”)

 

 

 

 

 

 

 

Military – Morale, Welfare & Recreation (i.e. including but not limited to
bowling alleys, golf courses, officers clubs, etc.) for both CONUS & OCONUS

 

 

 

 

 

 

 

Military – all others including, but not limited to, DeCA, Ships-A-Float, Troop
Feeding for both CONUS & OCONUS

 

 

 

 

 

 

 

Marine Foods Service (e.g. cruise ships, service ships, and oil rigs)

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

***    Portions hereof have been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment in accordance with Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

****  Delineations of exclusivity for accounts have been redacted.

 

26

--------------------------------------------------------------------------------


 

Account Type

 

The Distributor’s
Accounts
Exclusive***, ****

 

The Distributor’s
Accounts

Non-Exclusive***, ****

 

Accounts
Reserved for HBC***,
****

 

Alcoholic Lic. On-Premise*

 

 

 

 

 

 

 

Trader Joe’s

 

 

 

 

 

 

 

General Sports Retailers (i.e. including but not limited to extreme sports
retailers, motorcycle dealers and resellers, and all similar retailers and
distributors servicing such sports retailers)

 

 

 

 

 

 

 

Club Stores

 

 

 

 

 

 

 

Vending

 

 

 

 

 

 

 

All other accounts not falling within the descriptions listed above

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*  Alcoholic Licensed On-Premise Accounts means accounts licensed by applicable
governmental authority to sell alcoholic beverages for on-premise consumption.

 

HBC Initials:

 

 

Distributor Initials:

 

 

 

***    Portions hereof have been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment in accordance with Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

****  Delineations of exclusivity for accounts have been redacted.

 

27

--------------------------------------------------------------------------------


 

EXHIBIT D
[form of] Monster Energy Distribution Agreement

 

THE TRADEMARKS

 

HANSEN’S

 

HANSEN’S NATURAL

 

MONSTER ENERGY

 

MONSTER

 

[g258171kk11i001.jpg]

 

[g258171kk11i001.jpg] MONSTER

 

[g258171kk11i001.jpg] MONSTER ENERGY

 

MONSTER ASSAULT

 

MONSTER BFC

 

MONSTER KHAOS

 

MONSTER LO CARB

 

UNLEASH THE BEAST

 

MONSTER M80

 

MONSTER MIXXD

 

JAVA MONSTER (including Originale, Mean Bean, Loca Moca, Nut-UP, Russian, Irish
Blend, Lo-Ball, and Chai Hai)

 

MONSTER HITMAN ENERGY SHOOTER

 

MONSTER HEAVY METAL

 

LOST ENERGY (including Regular, 5-0, and Cadillac)

 

RUMBA ENERGY JUICE

 

SAMBA ENERGY JUICE

 

TANGO ENERGY JUICE

 

28

--------------------------------------------------------------------------------


 

EXHIBIT E
[form of] Monster Energy Distribution Agreement

 

(Section 2.d)

 

ESTIMATED BUY-OUT CONTRIBUTION

 

The pre-agreed rate shall be***.

 

--------------------------------------------------------------------------------

***   Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

29

--------------------------------------------------------------------------------


 

EXHIBIT F
[form of] Monster Energy Distribution Agreement

 

(Section 6.b.)

 

FACILITATION FEE

 

The Facilitation Fee payable by Distributor to HBC and then by HBC to KO shall
be equal to *** per case of 24 units and *** per case of 12 units of Products
sold by HBC to the Distributor, but excluding any free or bonus unit or units
used for sampling. Any other case configuration to be mutually agreed between
Distributor and KO.

 

--------------------------------------------------------------------------------

***   Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

30

--------------------------------------------------------------------------------


 

EXHIBIT G
[form of] Monster Energy Distribution Agreement

 

PROMOTIONAL ACTIVITIES COSTS

 

Discount and allowances, price promotions and other customer discount activities
(“D&A”):

 

Distributor shall contribute *** for D&A up to a total of *** per 24-unit 16 oz.
case, (reduced or increased on a pro rata basis for cases containing less than
24 units or a larger number of units) sold at a discounted price by Distributor
to Distributor’s Accounts. Thus, Distributor’s contribution shall be no more
than *** per 24-unit 16 oz. case of Products (reduced or increased on a pro rata
basis for cases containing less than 24 units or a larger number of units) sold
at a discounted price on the above programs. If additional D&A is necessary to
achieve a promotional price to be offered to a customer as agreed by HBC and
Distributor, then HBC shall contribute any amount required above ***. The
frequency of customer promotional discount programs requiring D&A shall be
agreed in the Annual Business Plan. D&A may be paid by either HBC or Distributor
to the customer and reconciled periodically.

 

Trade Marketing Programs including shelf buys, CMA’s, free cases, coupons,
corporate/retailer rebates, sales force incentives, POS, samples, meeting
competition price offers (“TMP”).

 

Distributor shall contribute an amount equal to *** on all TMP programs. All TMP
programs shall be agreed upon and form part of the Annual Business Plans and
shall include such additional TMP programs as may be mutually agreed upon from
time to time by the parties. In exceptional cases, such as Trophy or Prestige
accounts, either party may voluntarily agree to contribute more than its ***
share to cover any specific TMP programs. TMP may be paid by either HBC or
Distributor to the customer and reconciled periodically.

 

Equipment.

 

HBC shall permit Distributor to manage all equipment that HBC owns in the
Territory as of the Effective Date. Distributor shall not be required to repair
or service such HBC equipment owned by HBC as of the Effective Date. Distributor
shall use commercially reasonable efforts to place Products in all Distributor’s
equipment where appropriate and desired by the Distributor’s Account.
Distributor shall reimburse HBC for *** of the cost of equipment that
Distributor and HBC agree that HBC purchase for the Territory in the future and
which shall be managed by Distributor.

 

Miscellaneous.

 

If HBC calls on or assists Distributor in calling on Distributor’s Accounts, to
the extent that HBC makes a commitment for funds or support in excess of what is
provided above or was agreed to by Distributor and HBC, any such excess shall be
borne by ***.

 

The parties’ respective rights and obligations under this Exhibit G shall be
revised and amended from time to time to reflect then-prevailing conditions by
written agreement of the parties to be arrived at after good faith discussions
and negotiation. If the parties are unable to agree upon an amendment requested
by either party, such disagreement shall be referred to arbitration in
accordance with Section 26 of the Agreement.

 

All amounts provided above shall be adjusted from time to time to account for
changes in selling prices or other adjustments that may occur from time to time
to conform to prevailing beverage industry practices relating to the Energy
Drink category. The amounts of such adjustments shall be mutually agreed in
writing by the parties from time to time.

 

--------------------------------------------------------------------------------

***   Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

31

--------------------------------------------------------------------------------


 

EXHIBIT A1

Monster Energy Distribution Coordination Agreement

 

CCE DISTRIBUTION AGREEMENT

 

See Monster Energy Distribution Agreement, filed as Exhibit 10.3 to the Hansen
Natural Corporation Form 10-Q filed on November 10, 2008.

 

32

--------------------------------------------------------------------------------


 

EXHIBIT A2

Monster Energy Distribution Coordination Agreement

 

CCE (CANADA) FORM DISTRIBUTION AGREEMENT

 

See Monster Energy Canadian Distribution Agreement, filed as Exhibit 10.4 to the
Hansen Natural Corporation Form 10-Q filed on November 10, 2008.

 

--------------------------------------------------------------------------------


 

EXHIBIT A3

 

KO DISTRIBUTOR DISTRIBUTION AGREEMENT

 

See Monster Energy International Distribution Coordination Agreement, filed as
Exhibit 10.2 to the Hansen Natural Corporation Form 10-Q filed on November 10,
2008.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

Monster Energy Distribution Coordination Agreement

 

TERRITORY

 

The United States and Canada

 

***

 

--------------------------------------------------------------------------------

***   Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

Monster Energy Distribution Coordination Agreement

 

INITIAL PRODUCT LIST

 

Category

 

 

 

 

 

 

 

MONSTER

 

 

 

 

 

 

 

MONSTER ASSAULT

 

 

 

 

 

 

 

MONSTER BFC

 

 

 

 

 

 

 

MONSTER KHAOS

 

 

 

 

 

 

 

MONSTER LO CARB

 

 

 

 

 

 

 

MONSTER M80

 

 

 

 

 

 

 

MONSTER MIXXD

 

 

 

 

 

 

 

JAVA MONSTER - Originale, Mean Bean, Loca Moca, Nut-UP, Russian, Irish Blend,
Lo-Ball, and Chai Hai

 

 

 

 

 

 

 

MONSTER HITMAN ENERGY SHOOTER

 

 

 

 

 

 

 

MONSTER HEAVY METAL

 

 

 

 

 

 

 

LOST ENERGY - Regular, 5-0, and Cadillac

 

 

 

 

 

 

 

RUMBA/SAMBA/TANGO ENERGY JUICE

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

Monster Energy Distribution Coordination Agreement

 

ESTIMATED BUY-OUT CONTRIBUTION

ADDITIONAL PROVISIONS

 

The Parties hereby agree that the provisions set forth below shall be deemed to
be a part of the Monster Energy Distribution Coordination Agreement (the
“Coordination Agreement”). All references to Section numbers below are
references to Sections in the Coordination Agreement. Capitalized terms used but
not defined herein shall have the meaning set forth in the Coordination
Agreement.

 

Section 2.1 – The pre-agreed average rate shall be ***.

 

Section 6.1 – If Hansen’s then-current Gross Profit Margin on any particular
Product or package is: ***.

 

Section 6.2 – The Facilitation Fee payable by Distributors in the United States
to Hansen and then by Hansen KO shall be equal to ***  Products sold by HBC to
the Distributor, but excluding any free or bonus unit or units used for
sampling. Any other case configuration to be mutually agreed between the CCE and
KO.

 

--------------------------------------------------------------------------------

*** Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

37

--------------------------------------------------------------------------------


 

EXHIBIT E

Monster Energy Distribution Coordination Agreement

 

ESTIMATED VOLUME COMMITTED UNDER SECTION 2.8

 

The “Estimated Volume committed under Section 2.8” shall mean *** physical
cases.

 

--------------------------------------------------------------------------------

***   Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------


 

EXHIBIT F

Monster Energy Distribution Coordination Agreement

 

8.3           ***. The Parties acknowledge that it is their mutual present
intention that Hansen will not grant any distribution rights regarding the
Products to *** without informing KO. Notwithstanding anything to the contrary
set forth in this Section 8.3, this provision shall not be enforceable by or
against either of the Parties, and neither Party shall be entitled to make any
claim for breach against the other or enforce any remedy under this Agreement or
terminate this Agreement as a result of non-compliance with, or a violation of,
the preceding sentence. This provision shall not be construed as granting to or
conferring upon KO or any of its Affiliates (as defined below), any express or
implied right of first refusal, option or other rights with respect to any
territory, other than as expressly set forth in this Agreement.

 

--------------------------------------------------------------------------------

***   Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------


 

EXHIBIT G
Monster Energy Distribution Coordination Agreement

 

9.             Competitive Product/s.

 

9.1.          The following definitions apply solely to this Section 9 and
Section 14 below.

 

9.1.1.       “Competitive Product/s” means any Energy Drink/s, except Energy
Drinks (i) ***.

 

9.1.2.       “Competitive Territory” shall mean the territory collectively
covered by all Distribution Agreement/s with KO/Hansen Distributors in the
United States and Canada that are in effect on the date any particular event
that is alleged to violate this Section 9 or Section 14 occurs.

 

9.1.3.       “Existing Affiliate” means any Person (as defined in Section 13.1.6
below) that is an Affiliate of KO on the Effective Date.

 

9.2.          KO shall not market, sell and/or distribute any Competitive
Product/s in the Competitive Territory/s.

 

9.3.          ***.

 

9.4.          ***.

 

--------------------------------------------------------------------------------

***   Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------


 

EXHIBIT H

Monster Energy Distribution Coordination Agreement

 

KO agrees to indemnify and defend Hansen against any third party claims and hold
Hansen harmless from and against any and all damages, losses, liabilities,
claims, charges, actions, suits, proceedings, deficiencies, taxes, interest,
penalties, costs and expenses arising out of, resulting from, or otherwise
connected with and to the extent attributable to, *** unless solely attributable
to Hansen’s alleged wrongful conduct which is unrelated to this Agreement or any
other agreement between the Parties dated concurrently herewith.

 

--------------------------------------------------------------------------------

***   Portions hereof have been omitted and filed separately with the Securities
and Exchange Commission pursuant to a request for confidential treatment in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------